EXHIBIT 10.1
Execution Version
 
$200,000,000
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Among
CRUSADER ENERGY GROUP INC.
as Borrower,
THE LENDERS PARTY HERETO FROM TIME TO TIME
as Lenders,
and
UNION BANK OF CALIFORNIA, N.A.
as Administrative Agent and as Issuing Lender
JUNE 26, 2008
UNION BANK OF CALIFORNIA, N.A.
as Sole Lead Arranger
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
BANK OF SCOTLAND
as Documentation Agent
 



 



--------------------------------------------------------------------------------



 



         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1    
Section 1.01 Certain Defined Terms
    1  
Section 1.02 Computation of Time Periods
    20  
Section 1.03 Accounting Terms; Changes in GAAP
    20  
Section 1.04 Types of Advances
    20  
Section 1.05 Miscellaneous
    20    
ARTICLE II CREDIT FACILITIES
    20    
Section 2.01 Commitment for Advances
    20  
Section 2.02 Borrowing Base
    21  
Section 2.03 Method of Borrowing
    23  
Section 2.04 Reduction of the Commitments
    26  
Section 2.05 Prepayment of Advances
    26  
Section 2.06 Repayment of Advances
    28  
Section 2.07 Letters of Credit
    28  
Section 2.08 Fees
    32  
Section 2.09 Interest
    33  
Section 2.10 Payments and Computations
    34  
Section 2.11 Sharing of Payments, Etc
    35  
Section 2.12 Breakage Costs
    35  
Section 2.13 Increased Costs
    36  
Section 2.14 Taxes
    37    
ARTICLE III CONDITIONS OF LENDING
    39    
Section 3.01 Conditions Precedent to Effectiveness
    39  
Section 3.02 Conditions Precedent to All Borrowings
    42    
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    42    
Section 4.01 Existence; Subsidiaries
    42  
Section 4.02 Power
    43  
Section 4.03 Authorization and Approvals
    43  
Section 4.04 Enforceable Obligations
    43  
Section 4.05 Financial Statements
    43  
Section 4.06 True and Complete Disclosure
    44  
Section 4.07 Litigation; Compliance with Laws
    44  
Section 4.08 Use of Proceeds
    45  

 



--------------------------------------------------------------------------------



 



         
Section 4.09 Investment Company Act
    45  
Section 4.10 Federal Power Act; Regulations
    45  
Section 4.11 Taxes
    45  
Section 4.12 Pension Plans
    46  
Section 4.13 Condition of Property; Casualties
    46  
Section 4.14 No Burdensome Restrictions; No Defaults
    46  
Section 4.15 Environmental Condition
    47  
Section 4.16 Permits, Licenses, Etc
    47  
Section 4.17 Gas Contracts
    48  
Section 4.18 Liens; Titles, Leases, Etc
    48  
Section 4.19 Solvency and Insurance
    48  
Section 4.20 Hedging Agreements
    48  
Section 4.21 Material Agreements
    48    
ARTICLE V AFFIRMATIVE COVENANTS
    49    
Section 5.01 Compliance with Laws, Etc
    49  
Section 5.02 Maintenance of Insurance
    49  
Section 5.03 Preservation of Corporate Existence, Etc
    50  
Section 5.04 Payment of Taxes, Etc
    50  
Section 5.05 Visitation Rights
    50  
Section 5.06 Reporting Requirements
    51  
Section 5.07 Maintenance of Property
    54  
Section 5.08 Agreement to Pledge
    55  
Section 5.09 Use of Proceeds
    55  
Section 5.10 Title Evidence
    55  
Section 5.11 Further Assurances; Cure of Title Defects; Mortgages
    55  
Section 5.12 Post-Closing Requirements
    56    
ARTICLE VI NEGATIVE COVENANTS
    56    
Section 6.01 Liens, Etc
    56  
Section 6.02 Debts, Guaranties, and Other Obligations
    57  
Section 6.03 Agreements Restricting Liens and Distributions
    58  
Section 6.04 Merger or Consolidation; Asset Sales
    58  
Section 6.05 Restricted Payments
    59  
Section 6.06 Investments
    59  

-ii-



--------------------------------------------------------------------------------



 



         
Section 6.07 Affiliate Transactions
    59  
Section 6.08 Compliance with ERISA
    59  
Section 6.09 Sale-and-Leaseback
    60  
Section 6.10 Change of Business
    60  
Section 6.11 Organizational Documents, Name Change
    60  
Section 6.12 Use of Proceeds; Letters of Credit
    61  
Section 6.13 Gas Imbalances, Take-or-Pay or Other Prepayments
    61  
Section 6.14 Limitation on Hedging
    61  
Section 6.15 Additional Subsidiaries
    62  
Section 6.16 Account Payables
    62  
Section 6.17 Leverage Ratio
    62  
Section 6.18 Current Ratio
    62  
Section 6.19 Interest Coverage Ratio
    62  
Section 6.20 Subordinated Debt
    62  
Section 6.21 2008 Long-Term Incentive Plan
    63    
ARTICLE VII EVENTS OF DEFAULT; REMEDIES
    63    
Section 7.01 Events of Default
    63  
Section 7.02 Optional Acceleration of Maturity
    65  
Section 7.03 Automatic Acceleration of Maturity
    66  
Section 7.04 Right of Set-off
    66  
Section 7.05 Non-exclusivity of Remedies
    67  
Section 7.06 Application of Proceeds
    67    
ARTICLE VIII THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER
    67    
Section 8.01 Authorization and Action
    67  
Section 8.02 Administrative Agent’s Reliance, Etc
    67  
Section 8.03 The Administrative Agent and Its Affiliates
    68  
Section 8.04 Lender Credit Decision
    68  
Section 8.05 Indemnification
    68  
Section 8.06 Successor Administrative Agent and Issuing Lender
    69  
Section 8.07 No Duties
    70    
ARTICLE IX MISCELLANEOUS
    70    
Section 9.01 Amendments, Etc
    70  
Section 9.02 Notices, Etc
    71  

-iii-



--------------------------------------------------------------------------------



 



         
Section 9.03 No Waiver; Remedies
    71  
Section 9.04 Costs and Expenses
    71  
Section 9.05 Binding Effect
    71  
Section 9.06 Lender Assignments and Participations
    71  
Section 9.07 Indemnification
    73  
Section 9.08 Execution in Counterparts
    74  
Section 9.09 Survival of Representations, Etc
    74  
Section 9.10 Severability
    74  
Section 9.11 Business Loans
    74  
Section 9.12 Governing Law; Submission to Jurisdiction
    74  
Section 9.13 USA Patriot Act
    75  
Section 9.14 Assumption, Amendment, Restatement and Rearrangement of Prior Debt
    75  
Section 9.15 Subordination and Intercreditor Agreement
    76  
Section 9.16 WAIVER OF JURY TRIAL
    76  
Section 9.17 ORAL AGREEMENTS
    76  

EXHIBITS:

         
Exhibit A
  -   Form of Assignment and Acceptance
Exhibit B
  -   Form of Compliance Certificate
Exhibit C
  -   Form of Mortgage
Exhibit D
  -   Form of Note
Exhibit E
  -   Form of Notice of Borrowing
Exhibit F
  -   Form of Notice of Conversion or Continuation
Exhibit G
  -   Form of Security Agreement
Exhibit H
  -   Form of Transfer Letters

SCHEDULES:

         
Schedule I
  -   Pricing Grid
Schedule II
  -   Borrower, Administrative Agent, and Lender Information
Schedule 4.01
  -   Subsidiaries
Schedule 4.05
  -   Existing Debt
Schedule 4.20
  -   Hedging Agreements
Schedule 4.21
  -   Material Agreements
Schedule 5.12
  -   Post-Closing Requirements

-iv-



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This Second Amended and Restated Credit Agreement dated as of June 26, 2008
is among Crusader Energy Group Inc., a Nevada corporation, formerly known as
Westside Energy Corporation (the “Borrower”), the Lenders (as defined below),
and Union Bank of California, N.A., as administrative agent for such Lenders,
and as issuing lender for such Lenders.
RECITALS:
     A. Reference is made to that certain Amended and Restated Credit Agreement
dated as of August 31, 2007 among Knight Energy Group, LLC (the “Existing
Borrower”), the lenders party thereto, including the Lenders, (the “Existing
Lenders”), and Union Bank of California, N.A., as administrative agent (in such
capacity, the “Existing Agent”), and as issuing lender (in such capacity, the
“Existing Issuing Lender”), as amended by Amendment No. 1 and Consent dated as
of December 21, 2007 and by Amendment No. 2 dated as of May 23, 2008 (as so
amended, the “Existing Credit Agreement”).
     B. The Borrower, the Existing Agent, the Existing Issuing Lender and the
Existing Lenders together with the other Lenders have agreed to amend and
restate (but not extinguish) the Existing Credit Agreement in its entirety as
hereinafter set forth through the execution of this Agreement.
     C. It is the intention of the parties hereto that (i) this Agreement is an
amendment and restatement of the Existing Credit Agreement and not a new or
substitute credit agreement, and (ii) the Borrower will assume in full the
obligations of the Existing Borrower under the Existing Credit Agreement.
     NOW, THEREFORE, in consideration of the premises and agreements, provisions
and covenants herein contained, the parties hereto (i) do hereby agree that the
Existing Credit Agreement is amended and restated (but not substituted or
extinguished) in its entirety as set forth herein, and (ii) do hereby agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Certain Defined Terms. As used in this Agreement, the term
defined above shall have the meaning set forth therein and the following terms
shall have the following meanings (unless otherwise indicated, such meanings to
be equally applicable to both the singular and plural forms of the terms
defined):
     “Acceptable Security Interest” in any Property means a Lien which
(a) exists in favor of the Administrative Agent for the benefit of the Secured
Parties, (b) is superior to all Liens or rights of any other Person in the
Property encumbered thereby, (c) secures the Obligations, and (d) is perfected
and enforceable.
     “Acquisition” means the purchase by the Borrower or any of its Subsidiaries
of any business, including the purchase of associated assets or operations or
Equity Interest of a Person.

1



--------------------------------------------------------------------------------



 



     “Adjusted Reference Rate” means, for any day, the fluctuating rate per
annum of interest equal to the greater of (a) the Reference Rate in effect on
such day and (b) the Federal Funds Rate in effect on such day plus 1/2 of 1%.
     “Administrative Agent” means Union Bank of California, N.A., in its
capacity as agent pursuant to Article VIII, and any successor agent pursuant to
Section 8.06.
     “Advance” means an advance by a Lender to the Borrower pursuant to
Section 2.01(a) as part of a Borrowing and refers to a Reference Rate Advance or
a Eurodollar Rate Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise. Without limiting
the generality of the foregoing, a Person shall be deemed to be controlled by
another Person if such other Person possesses, directly or indirectly, the power
to vote 10% or more of the Equity Interests having ordinary voting power for the
election of directors, managing general partners or the equivalent.
     “Agreement” means this Second Amended and Restated Credit Agreement, as the
same may be amended, supplemented, restated and otherwise modified from time to
time.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Reference Rate Advance and
such Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.
     “Applicable Margin” means, with respect to any Advance, (a) during such
times as any Event of Default exists, 3.00% per annum plus the rate per annum
set forth in the Pricing Grid for the relevant Type of such Advance based on the
present Utilization Level applicable from time to time, and (b) at all other
times, the rate per annum set forth in the Pricing Grid for the relevant Type of
such Advance based on the relevant Utilization Level applicable from time to
time. The Applicable Margin for any Advance shall change when and as the
relevant Utilization Level changes and when and as any such Event of Default
commences or terminates.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in substantially the form of the attached Exhibit A.
     “Borrowing” means, subject to Section 2.03(c)(ii), a borrowing consisting
of simultaneous Advances of the same Type made by each Lender pursuant to
Section 2.03(a), continued by each Lender pursuant to Section 2.03(b), or
Converted by each Lender to Advances of a different Type pursuant to
Section 2.03(b).
     “Borrowing Base” means at any particular time, the Dollar amount determined
in accordance with Section 2.02 on account of Proven Reserves attributable to
Oil and Gas Properties of the Borrower and its Subsidiaries subject to an
Acceptable Security Interest and

-2-



--------------------------------------------------------------------------------



 



described in the most recent Independent Engineering Report or Internal
Engineering Report, as applicable, delivered to the Administrative Agent and the
Lenders pursuant to Section 2.02.
     “Business Combination” means the transaction pursuant to which (a) Westside
becomes the owner of the equity in the Crusader Subsidiaries pursuant to the
terms of the Contribution Agreement, (b) the Crusader Parents become the owners
of at least 84% of the equity in Westside pursuant to the Contribution
Agreement, and (c) Westside changes its name to Crusader Energy Group Inc., in
each case as described in the Proxy Statement filed with the Securities and
Exchange Commission on behalf of Westside on or about May 28, 2008.
     “Business Day” means a day of the year on which banks are not required or
authorized to close in Los Angeles, California, and, if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on by
banks in the London interbank market.
     “Capital Leases” means, as applied to any Person, any lease of any Property
by such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.
     “Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrower to the Issuing Lender containing cash deposited
pursuant to Sections 2.05(b), 7.02(b), or 7.03(b) to be maintained with the
Issuing Lender in accordance with Section 2.07(g) and bear interest or be
invested in the Issuing Lender’s reasonable discretion.
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than Crusader Parents and the members or partners of the Crusader
Parents at the time of the consummation of the Business Combination (such
members or partners being the “Crusader Parent Members”), becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 40%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right) (such
securities, the “Voting Stock”); or
     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals who meet one or more of the following
criteria: (i) who were members of that board or equivalent governing body on the
first day of such period, (ii) whose election or nomination to

-3-



--------------------------------------------------------------------------------



 



that board or equivalent governing body was approved by individuals referred to
in clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (ii) and clause
(iii), any individual whose initial nomination for, or assumption of office as,
a member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or
     (c) any Person or two or more Persons (other than the Crusader Parents and
the Crusader Parent Members) acting in concert shall have acquired by contract
or otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Borrower, or control over Voting Stock representing 40% or more
of the combined voting power of such Voting Stock; or
     (d) the Borrower shall cease, directly or indirectly, to own and control
legally and beneficially all of the equity interests in each Guarantor.
     Notwithstanding the foregoing clauses (a) and (c), (i) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Borrower or any entity controlled by the Borrower (whether the acquiring
“person” or “group” acquires “beneficial ownership” of 40% or more of the Voting
Stock or any such acquisition results in any other “person” or “group” (other
than the acquiring “person” or “group”) “beneficially owning” 40% or more of the
Voting Stock) shall not constitute a Change of Control unless, following such
acquisition, any “person” or “group” (other than the acquiring “person” or
“group” effecting such acquisition) who becomes the “beneficial owner” of 40% or
more of the Voting Stock as a result of one or more of such acquisitions shall
thereafter acquire any additional shares of the equity securities of the
Borrower and, following such acquisition, “beneficially owns” 40% or more of
Voting Stock, in which case such acquisition shall constitute a Change of
Control; and (ii) the acquisition of “beneficial ownership” of the Voting Stock
by the Crusader Parents pursuant to the Contribution Agreement, the
corresponding acquisition of “beneficial ownership” of Voting Stock by any other
person or group deemed to “beneficially own” such Voting Stock so acquired by
the Crusader Parents (any such person and/or group, collectively with the
Crusader Parents and the Crusader Parent Members, the “Crusader Group”) and the
acquisition of “beneficial ownership” of Voting Stock as a result of the
distribution by a Crusader Parent to a Crusader Parent Member of Voting Stock
acquired pursuant to the Contribution Agreement or directly from the Borrower
prior to the date of the Contribution Agreement shall not constitute a Change of
Control, provided that if, (1) for so long as the Voting Stock “beneficially
owned” by any member of the Crusader Group equals or exceeds 40% of the issued
and outstanding Voting Stock, such member of the Crusader Group shall obtain
“beneficial ownership” of shares of Voting Stock (other than as a result of any
acquisition described in the foregoing clause (i) of this paragraph or pursuant
to an award issued under the Borrower’s 2008 Long-Term Incentive Plan, as may be
amended from time to time) representing one percent (1%) or more of the Voting
Stock or (2) at any time after such member of the Crusader Group shall cease to
“beneficially own” 40% or

-4-



--------------------------------------------------------------------------------



 



more of the Voting Stock, such member of the Crusader Group shall obtain
“beneficial ownership” of shares of Voting Stock (other than as a result of any
acquisition described in the foregoing clause (i) of this paragraph or pursuant
to an award issued under the Borrower’s 2008 Long-Term Incentive Plan, as may be
amended from time to time) representing 40% or more of the Voting Stock, then,
in the case of either (1) or (2), a Change of Control shall be deemed to occur.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.
     “Collateral” means (a) all “Collateral”, “Pledged Collateral” and
“Mortgaged Properties” (as defined in each of the Mortgages, the Security
Agreements, and the Pledge Agreements, as applicable) or similar terms used in
the Security Instruments, and (b) all amounts contained in the Borrower’s and
its Subsidiaries’ bank accounts.
     “Commitment” means, for any Lender, the amount set opposite such Lender’s
name on the Schedule II as its Commitment, or if such Lender has entered into
any Assignment and Acceptance, as set forth for such Lender as its Commitment in
the Register maintained by the Administrative Agent pursuant to Section 9.06(c),
as such amount may be reduced or terminated pursuant to Section 2.04 or
Article VII or otherwise under this Agreement, and “Commitments” shall mean all
such Commitments collectively.
     “Commitment Fee Rate” means the per annum commitment fee rate set forth on
the Pricing Grid applicable from time to time. The Commitment Fee Rate shall
change when and as the relevant Utilization Level changes.
     “Commitment Termination Date” means the earlier of (a) the Maturity Date
and (b) the earlier termination in whole of the Commitments pursuant to
Section 2.04 or Article VII.
     “Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.
     “Contribution Agreement” means the Contribution Agreement dated as of
December 31, 2007 among Westside, the Crusader Parents, the Crusader
Subsidiaries, and certain of their affiliates, as amended by the First Amendment
to Contribution Agreement dated as of January 31, 2008.
     “Control Percentage” means, with respect to any Person, the percentage of
the outstanding Equity Interest (including any options, warrants or similar
rights to purchase such Equity Interest) of such Person having ordinary voting
power which gives the direct or indirect holder of such Equity Interest the
power to elect a majority of the board of directors (or other applicable
governing body) of such Person.
     “Controlled Group” means all members of a controlled group of corporations
and all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

-5-



--------------------------------------------------------------------------------



 



     “Convert,” “Conversion,” and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.03(b).
     “Credit Extension” means (a) an Advance made by any Lender or (b) the
issuance, increase or extension of any Letter of Credit by the Issuing Lender.
     “Crusader Entities” means the Crusader Parents and the Crusader
Subsidiaries.
     “Crusader Parents” means Hawk Energy Fund I Holding Company, LLC, Knight
Energy Group I Holding Co., LLC, Knight Energy Group II Holding Company, LLC,
and RCH Energy Opportunity Fund I, L.P.
     “Crusader Subsidiaries” means Knight Energy Group, LLC, Knight Energy Group
II, LLC, Hawk Energy Fund I, LLC, RCH Upland Acquisition, LLC, Knight Energy
Management, LLC, Crusader Energy Group, LLC, and Crusader Management
Corporation.
     “Debt,” for any Person, means without duplication:
     (a) indebtedness of such Person for borrowed money;
     (b) obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;
     (c) obligations of such Person to pay the deferred purchase price of
Property or services (including obligations that are non-recourse to the credit
of such Person but are secured by the assets of such Person, but excluding trade
accounts payable);
     (d) obligations of such Person as lessee under Capital Leases and
obligations of such Person in respect of synthetic leases;
     (e) obligations of such Person under letters of credit and agreements
relating to the issuance of letters of credit or acceptance financing;
     (f) obligations of such Person under any Hedge Contract;
     (g) obligations of such Person owing in respect of redeemable preferred
stock or other preferred equity interest of such Person;
     (h) any obligations of such Person owing in connection with any volumetric
or production prepayments;
     (i) obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (h) above;
     (j) indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) secured by any Lien on or in respect of any Property of
such Person; and

-6-



--------------------------------------------------------------------------------



 



     (k) all liabilities of such Person in respect of unfunded vested benefits
under any Plan.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means (a) an Event of Default or (b) any event or condition which
with notice or lapse of time or both would become an Event of Default.
     “Dollars” and “$” means lawful money of the United States of America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 1 or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.
     “EBITDA” means with respect to the Borrower and its consolidated
Subsidiaries, for any period, without duplication, the amount equal to
(a) consolidated Net Income for such period plus (b) to the extent deducted in
determining consolidated Net Income, Interest Expense, taxes, depreciation,
amortization, depletion, non-cash charges related to stock based compensation
under SFAS 123(R), and non-cash losses related to SFAS 133 for such period minus
(c) to the extent included in determining consolidated Net Income, non-cash
gains related to SFAS 133.
     “Effective Date” means the date of this Agreement.
     “Eligible Assignee” means (a) any Lender, (b) any Subsidiary or Affiliate
of a Lender, and (c) any other Person (other than a natural person) approved by
the Administrative Agent, and the Issuing Lender (each approval not to be
unreasonably withheld or delayed); provided that, notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
     “Engineering Report” means either an Independent Engineering Report or an
Internal Engineering Report.
     “Environment” or “Environmental” shall have the meanings set forth in 42
U.S.C. 9601(8) (1988).
     “Environmental Claim” means any third party (including governmental
agencies and employees) action, lawsuit, claim, demand, regulatory action or
proceeding, order, decree, consent agreement or notice of potential or actual
responsibility or violation (including claims or proceedings under the
Occupational Safety and Health Acts or similar laws or requirements relating to
health or safety of employees) which seeks to impose liability under any
Environmental Law.

-7-



--------------------------------------------------------------------------------



 



     “Environmental Law” means, as to the Borrower or its Subsidiaries, all
Legal Requirements or common law theories applicable to the Borrower or its
Subsidiaries arising from, relating to, or in connection with the Environment,
health, or safety, including CERCLA, relating to (a) pollution, contamination,
injury, destruction, loss, protection, cleanup, reclamation or restoration of
the air, surface water, groundwater, land surface or subsurface strata, or other
natural resources; (b) solid, gaseous or liquid waste generation, treatment,
processing, recycling, reclamation, cleanup, storage, disposal or
transportation; (c) exposure to pollutants, contaminants, hazardous, medical
infections, or toxic substances, materials or wastes; (d) the safety or health
of employees; or (e) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of hazardous, medical
infections, or toxic substances, materials or wastes.
     “Environmental Permit” means any permit, license, order, approval,
registration or other authorization under Environmental Law.
     “Equity Interest” means, with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board (or any successor), as in effect from
time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule 1 (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Administrative Agent.
     “Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Borrowing, the interest rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) set forth on Page
BBAM of the Bloomberg Financial Markets Information Service as the London
Interbank Offered Rate, for deposits in Dollars at 11:00 a.m. (London, England
time) two Business Days before the first day of such Interest Period and for a
period equal to such Interest Period; provided that if no such quotation appears
on such reference page, the Eurodollar Rate shall be an interest rate per annum
equal to the rate per annum at which deposits in Dollars are offered by the
principal office of Union Bank of California, N.A. in London, England to prime
banks in the London interbank market at 11:00 a.m. (London, England time) two
Business Days before the first day of such Interest Period in an amount
substantially equal to the Eurodollar Rate Advance to be maintained by the
Lender that is the Administrative Agent in respect of such Borrowing and for a
period equal to such Interest Period.
     “Eurodollar Rate Advance” means an Advance which bears interest as provided
in Section 2.09(b).

-8-



--------------------------------------------------------------------------------



 



     “Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period
for any Eurodollar Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental, or other marginal reserve requirement) for such Lender with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.
     “Event of Default” has the meaning specified in Section 7.01.
     “Existing Letter of Credit” means each letter of credit issued by the
Existing Issuing Lender under the Existing Credit Agreement and outstanding as
of the Effective Date.
     “Expiration Date” means, with respect to any Letter of Credit, the date on
which such Letter of Credit will expire or terminate in accordance with its
terms.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
     “Financial Statements” means (a) the audited consolidated balance sheet of
Knight Energy Group, LLC and its Subsidiaries as of December 31, 2007 and the
related consolidated statements of income, cash flow, and retained earnings of
Knight Energy Group, LLC and its Subsidiaries, (b) the unaudited balance sheet
and unaudited statements of income, cash flows, and retained earnings of Knight
Energy Group, LLC and its Subsidiaries as of March 31, 2008, (c) the audited
consolidated balance sheet of Westside and its Subsidiaries as of December 31,
2007 and the related consolidated statements of income, cash flow, and retained
earnings of Westside and its Subsidiaries, (d) the unaudited balance sheet and
unaudited statements of income, cash flows, and retained earnings of Westside
and its Subsidiaries as of March 31, 2008, and (e) the pro forma unaudited
consolidated balance sheet and pro forma unaudited statements of income, cash
flows, and retained earnings of the Borrower and its Subsidiaries as of
March 31, 2008, in each case prepared in accordance with GAAP, copies of all of
which have been delivered to the Administrative Agent and the Lenders.
     “GAAP” means United States generally accepted accounting principles as in
effect from time to time, applied on a basis consistent with the requirements of
Section 1.03.
     “Governmental Authority” means, as to any Person in connection with any
subject, any foreign, national, state or provincial governmental authority, or
any political subdivision of any

-9-



--------------------------------------------------------------------------------



 



state thereof, or any agency, department, commission, board, authority or
instrumentality, bureau or court, in each case having jurisdiction over such
Person or such Person’s Property in connection with such subject.
     “Guarantor” means each entity executing a Guaranty, including each
Subsidiary of the Borrower.
     “Guaranty” means a guaranty in form and substance acceptable to the
Administrative Agent and the Lenders and executed by a Guarantor; and
“Guaranties” shall mean all such guaranties collectively.
     “Hazardous Substance” means the substances identified as such pursuant to
CERCLA and those regulated under any other Environmental Law, including
pollutants, contaminants, petroleum, petroleum products, radionuclides,
radioactive materials, and medical and infectious waste.
     “Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.
     “Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Hydrocarbon Hedge Agreement” means a Hedge Contract which is intended to
reduce or eliminate the risk of fluctuations in the price of Hydrocarbons.
     “Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip
gasoline, natural gasoline, condensate, distillate, and all other liquid and
gaseous hydrocarbons produced or to be produced in conjunction therewith from a
well bore and all products, by-products, and other substances derived therefrom
or the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including sulfur, geothermal steam, water,
carbon dioxide, helium, and any and all minerals, ores, or substances of value
and the products and proceeds therefrom.
     “Independent Engineer” means any engineering firm acceptable to the
Administrative Agent.

-10-



--------------------------------------------------------------------------------



 



     “Independent Engineering Report” means a report, in form and substance
satisfactory to the Administrative Agent and each of the Lenders, prepared by an
Independent Engineer, addressed to the Administrative Agent and the Lenders with
respect to the Oil and Gas Properties owned by the Borrower or its Subsidiaries
(or to be acquired by the Borrower or any of its Subsidiaries, as applicable)
which are or are to be included in the Borrowing Base, which report shall
(a) specify the location, quantity, and type of the estimated Proven Reserves
attributable to such Oil and Gas Properties, (b) contain a projection of the
rate of production of such Oil and Gas Properties, (c) contain an estimate of
the net operating revenues to be derived from the production and sale of
Hydrocarbons from such Proven Reserves based on product price and cost
escalation assumptions specified by the Administrative Agent and the Lenders,
and (d) contain such other information as is customarily obtained from and
provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender.
     “Interest Expense” means, for the Borrower and its consolidated
Subsidiaries for any period, total interest, letter of credit fees, and other
fees and expenses incurred in connection with any Debt for such period, whether
paid or accrued, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing,
imputed interest under Capital Leases, fees owed with respect to the
Obligations, and net costs under Interest Hedge Agreements, all as determined in
conformity with GAAP.
     “Interest Hedge Agreement” means a Hedge Contract between the Borrower and
one or more financial institutions providing for the exchange of nominal
interest obligations between the Borrower and such financial institution or the
cap of the interest rate on any Debt of the Borrower.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03. The duration of each
such Interest Period shall be one, two, three, or if available, six months, in
each case as the Borrower may, upon notice received by the Administrative Agent
not later than 10:00 a.m. (Dallas, Texas, time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:
     (a) the Borrower may not select any Interest Period which ends after the
Commitment Termination Date;
     (b) Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if such
extension would cause the last day of such

-11-



--------------------------------------------------------------------------------



 



Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and
     (d) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.
     “Internal Engineering Report” means a report, in form and substance
satisfactory to the Administrative Agent and each Lender, prepared by the
Borrower and certified by a Responsible Officer of the Borrower, addressed to
the Administrative Agent and the Lenders with respect to the Oil and Gas
Properties owned by the Borrower or any of its Subsidiaries (or to be acquired
by the Borrower or any of its Subsidiaries, as applicable) which are or are to
be included in the Borrowing Base, which report shall (a) specify the location,
quantity, and type of the estimated Proven Reserves attributable to such Oil and
Gas Properties, (b) contain a projection of the rate of production of such Oil
and Gas Properties, (c) contain an estimate of the net operating revenues to be
derived from the production and sale of Hydrocarbons from such Proven Reserves
based on product price and cost escalation assumptions specified by the
Administrative Agent and the Lenders, and (d) contain such other information as
is customarily obtained from and provided in such reports or is otherwise
reasonably requested by the Administrative Agent or any Lender.
     “Issuing Lender” means Union Bank of California, N.A., and any successor
issuing bank pursuant to Section 8.06.
     “Leases” means all oil and gas leases, oil, gas and mineral leases, oil,
gas and casinghead gas leases or any other instruments, agreements, or
conveyances under and pursuant to which the owner thereof has or obtains the
right to enter upon lands and explore for, drill, and develop such lands for the
production of Hydrocarbons.
     “Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including Regulations D, T, U, and
X, which is applicable to such Person.
     “Lenders” means the lenders listed on the signature pages of this Agreement
and each Eligible Assignee that shall become a party to this Agreement pursuant
to Section 9.06.
     “Letter of Credit” means, individually, any standby letter of credit issued
by the Issuing Lender for the account of the Borrower in connection with the
Commitments and which is subject to this Agreement, and “Letters of Credit”
means all such letters of credit collectively.
     “Letter of Credit Application” means the Issuing Lender’s standard form
letter of credit application for standby letters of credit that has been
executed by the Borrower and accepted by the Issuing Lender in connection with
the issuance of a Letter of Credit.
     “Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.

-12-



--------------------------------------------------------------------------------



 



     “Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn maximum face amount of each Letter of Credit at such time plus
(b) the aggregate unpaid amount of all Reimbursement Obligations at such time.
     “Letter of Credit Obligations” means any obligations of the Borrower under
this Agreement in connection with the Letters of Credit, including the
Reimbursement Obligations.
     “Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) all Debt of the Borrower and its Subsidiaries as of the last day of such
fiscal quarter to (b) the Borrower’s consolidated EBITDA for the four fiscal
quarters then ended.
     “Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including the interest of a
vendor or lessor under any conditional sale agreement, synthetic lease, Capital
Lease, or other title retention agreement).
     “Liquid Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States maturing within
180 days from the date of any acquisition thereof;
     (b) (i) negotiable or nonnegotiable certificates of deposit, time deposits,
or other similar banking arrangements maturing within 180 days from the date of
acquisition thereof or which may be liquidated for the full amount thereof
without penalty or premium (“bank debt securities”), issued by (A) any Lender
(or any Affiliate of any Lender), or (B) any other bank or trust company so long
as such certificate of deposit is pledged to secure the Borrower’s or any
Subsidiaries’ ordinary course of business bonding requirements, or any other
bank or trust company which has combined capital and surplus and undivided
profit of not less than $500,000,000.00, if at the time of deposit or purchase,
such bank debt securities are rated not less than “AA” (or the then equivalent)
by the rating service of Standard & Poor’s Ratings Group or not less than “Aa”
(or the then equivalent) by the rating service of Moody’s Investors Service,
Inc., and (ii) commercial paper issued by (A) any Lender (or any Affiliate of
any Lender) or (B) any other Person if at the time of purchase such commercial
paper is rated not less than “A 1” (or the then equivalent) by the rating
service of Standard & Poor’s Ratings Group or not less than “P 1” (or the then
equivalent) by the rating service of Moody’s Investors Service, Inc., or upon
the discontinuance of both of such services, such other nationally recognized
rating service or services, as the case may be, as shall be selected by the
Borrower with the consent of the Required Lenders;
     (c) deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above;
     (d) repurchase agreements relating to investments described in clauses
(a) and (b) above with a market value at least equal to the consideration paid
in connection therewith, with any Person who regularly engages in the business
of entering into repurchase agreements and has

-13-



--------------------------------------------------------------------------------



 



a combined capital and surplus and undivided profit of not less than
$500,000,000.00, if at the time of entering into such agreement the debt
securities of such Person are rated not less than “AA” (or the then equivalent)
by the rating service of Standard & Poor’s Ratings Group or not less than “Aa”
(or the then equivalent) by the rating service of Moody’s Investors Service,
Inc.; and
     (e) such other instruments (within the meaning of Article 9 of the Texas
Business and Commerce Code) as the Borrower may request and the Administrative
Agent may approve in writing.
     “Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, any Hedge Contract with a
Swap Counterparty, the Subordination and Intercreditor Agreement, and each other
agreement, instrument, or document executed by the Borrower, any Guarantor, or
any of the Borrower’s or a Guarantor’s Subsidiaries or any of their officers at
any time in connection with this Agreement.
     “Loan Parties” means the Borrower and the Guarantors, collectively, and
“Loan Party” means any one of them.
     “Material Adverse Change” means (a) a material adverse change in the
business, assets (including the Oil and Gas Properties of the Borrower, any
Guarantor or any of their respective Subsidiaries), condition (financial or
otherwise), results of operations or prospects of the Borrower, any Guarantor or
any of their respective Subsidiaries since December 31, 2007; (b) a material
adverse change on the validity or enforceability of this Agreement or any of the
other Credit Documents; or (c) a material adverse effect on the Borrower’s, or
any Guarantor’s or any Subsidiary’s ability to perform its obligations under
this Agreement, any Note, any Guaranty, or any other Loan Document.
     “Maturity Date” means October 4, 2010.
     “Maximum Rate” means the maximum nonusurious interest rate under applicable
law (determined under such laws after giving effect to any items which are
required by such laws to be construed as interest in making such determination,
including if required by such laws, certain fees and other costs).
     “Mortgages” means, collectively, each of the mortgage or deed of trust
executed by any one or more of the Borrower, a Guarantor or any of their
respective Subsidiaries in favor of the Administrative Agent for the ratable
benefit of the Secured Parties in substantially the form of the attached
Exhibit C or such other form as may be requested by the Administrative Agent, in
each case as the same may be amended, modified, restated or supplemented from
time to time, together with any assumptions or assignments of the obligations
thereunder by the Borrower, any Guarantor or any of their respective
Subsidiaries, and “Mortgages” shall mean all of such Mortgages collectively.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

-14-



--------------------------------------------------------------------------------



 



     “Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding however, (a) extraordinary items, including (i) any net
non-cash gain or loss during such period arising from the sale, exchange,
retirement or other disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (ii) any write-up or write-down of assets and (b) the cumulative effect of
any change in GAAP.
     “Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of the attached Exhibit D, evidencing
indebtedness of the Borrower to such Lender resulting from Advances owing to
such Lender.
     “Notice of Borrowing” means a notice of borrowing in the form of the
attached Exhibit E signed by a Responsible Officer of the Borrower.
     “Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit F signed by a Responsible
Officer of the Borrower.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Advance, Letter of Credit, or Hedge Contract with
a Swap Counterparty, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Oil and Gas Properties” means fee mineral interests, term mineral
interests, Leases, subleases, farm-outs, royalties, overriding royalties, net
profit interests, carried interests, production payments and similar mineral
interests, and all unsevered and unextracted Hydrocarbons in, under, or
attributable to such oil and gas Properties and interests.
     “Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including an Environmental Permit.
     “Permitted Liens” means the Liens permitted to exist pursuant to
Section 6.01.
     “Person” (whether or not capitalized) means an individual, partnership,
corporation (including a business trust), joint stock company, limited liability
company, limited liability partnership, trust, unincorporated association, joint
venture or other entity, or a government or any political subdivision or agency
thereof or any trustee, receiver, custodian or similar official.

-15-



--------------------------------------------------------------------------------



 



     “Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
     “Pledge Agreement” means a pledge agreement in form and substance
acceptable to the Administrative Agent and the Lenders and executed by the
Borrower or any of its Subsidiaries or any of the Guarantors, as the same may be
amended, modified, restated or supplemented from time to time.
     “Pricing Grid” means the pricing information set forth in Schedule I.
     “Property” of any Person means any property or assets (whether real,
personal, or mixed, tangible or intangible) of such Person.
     “Proven Reserves” means, at any particular time, the estimated quantities
of Hydrocarbons which geological and engineering data demonstrate with
reasonable certainty to be recoverable in future years from known reservoirs
attributable to Oil and Gas Properties included or to be included in the
Borrowing Base under then existing economic and operating conditions (i.e.,
prices and costs as of the date the estimate is made).
     “Pro Rata Share” means, with respect to any Lender, (a) with respect to
amounts owing under the Commitments, (i) if such Commitments have not been
canceled, the ratio (expressed as a percentage) of such Lender’s uncancelled
Commitment at such time to the aggregate uncancelled Commitments at such time,
or (ii) if the aggregate Commitments have been terminated, the ratio as
determined pursuant to the preceding clause (i) immediately prior to such
termination or (b) with respect to amounts owing generally under this Agreement
and the other Loan Documents, the ratio (expressed as a percentage) of aggregate
Commitments of such Lender to the aggregate Commitments of all the Lenders (or
if such Commitments have been terminated, the ratio (expressed as a percentage)
of Credit Extensions owing to such Lender to the aggregate Credit Extensions
owing to all such Lenders (with the aggregate amount of each Lender’s risk
participation and funded participation in Letter of Credit Obligations being
deemed “owed” to such Lender for purposes of this definition).
     “Reference Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Union Bank of California, N.A., as its reference rate, whether or not the
Borrower has notice thereof.
     “Reference Rate Advance” means an Advance which bears interest as provided
in Section 2.09(a).
     “Register” has the meaning set forth in Section 9.06(c).
     “Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same are from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

-16-



--------------------------------------------------------------------------------



 



     “Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Lender for amounts paid by the Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d).
     “Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
     “Required Lenders” means, at any time, Lenders holding at least 67% of the
Commitments or, if the Commitments have been terminated or expired, the
outstanding principal amount of the Advances and Letter of Credit Exposure (with
the aggregate amount of each Lender’s risk participation and funded
participation in Letter of Credit Obligations being deemed to be “held” by such
Lender for purposes of this definition).
     “Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
     “Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, or Vice President, (b) with respect to any Person that is a limited
liability company, a manager or a Responsible Officer of such Person’s managing
member or manager, and (c) with respect to any Person that is a general
partnership, limited partnership, or a limited liability partnership, the
Responsible Officer of such Person’s general partner or partners.
     “Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include any dividend or distribution payable solely in Equity Interests of the
Borrower or warrants, options or other rights to purchase such Equity Interests.
     “Secured Parties” means the Administrative Agent, the Lenders, the Issuing
Lender, and the Swap Counterparties.
     “Security Agreement” means the Security Agreement in substantially the form
of the attached Exhibit G, executed by the Borrower, any of its Subsidiaries, or
any of the Guarantors as the same may be amended, modified, or supplemented from
time to time.
     “Security Instruments” means, collectively: (a) the Mortgages, (b) the
Transfer Letters, (c) the Pledge Agreement, (d) the Security Agreement, (e) each
other agreement, instrument or document executed at any time in connection with
the Pledge Agreement, the Security Agreement, or the Mortgages, (f) each
agreement, instrument or document executed in connection with the Cash
Collateral Account, and (g) each other agreement, instrument or document
executed at any time in connection with securing the Obligations.

-17-



--------------------------------------------------------------------------------



 



     “Solvent” means, with respect to any Person as of the date of any
determination, that on such date (a) the fair value of the Property of such
Person (both at fair valuation and at present fair saleable value) is greater
than the total liabilities, including contingent liabilities, of such Person,
(b) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations, and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s Property would constitute unreasonably small capital after giving
due consideration to current and anticipated future capital requirements and
current and anticipated future business conduct and the prevailing practice in
the industry in which such Person is engaged. In computing the amount of
contingent liabilities at any time, such liabilities shall be computed at the
amount which, in light of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Subordinated Agent” means UnionBanCal Equities, Inc., or such other
Subordinated Lender serving in the capacity as the administrative agent under
the Subordinated Credit Agreement, to the extent permitted under the
Subordinated Credit Agreement and the Subordination and Intercreditor Agreement.
     “Subordinated Credit Agreement” means the Amended and Restated Subordinated
Credit Agreement dated as of the date hereof between the Borrower, UnionBanCal
Equities, Inc. as administrative agent, and the lenders party thereto from time
to time, as amended, restated, supplemented or otherwise modified but only to
the extent permitted under the terms of the Subordination and Intercreditor
Agreement.
     “Subordinated Debt” means the “Obligations” as defined in the Subordinated
Credit Agreement, which shall be subject to the terms of the Subordination and
Intercreditor Agreement.
     “Subordinated Debt Maturity Date” means the “Maturity Date” as defined in
the Subordinated Credit Agreement.
     “Subordinated Lenders” means the lenders party to the Subordinated Credit
Agreement from time to time.
     “Subordinated Loan Documents” means the Subordinated Credit Agreement, the
promissory notes executed and delivered pursuant to the Subordinated Credit
Agreement, and each other agreement, instrument, or document executed by the
Borrower or any of its Subsidiaries or any of their Responsible Officers in
connection with the Subordinated Credit Agreement.
     “Subordination and Intercreditor Agreement” means that certain Amended and
Restated Subordination and Intercreditor Agreement, which shall be in a form
acceptable to the

-18-



--------------------------------------------------------------------------------



 



Administrative Agent and the Lenders, dated as of the date hereof among the
Administrative Agent, the Borrower, the Guarantors, and the Subordinated Agent.
     “Subsidiary” of a Person means any corporation or other entity of which
more than 50% of the outstanding Equity Interests having ordinary voting power
under ordinary circumstances to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether at such time Equity Interests of any other class or classes of such
corporation or other entity shall or might have voting power upon the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more Subsidiaries of such Person or by
one or more Subsidiaries of such Person. Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of the Borrower.
     “Swap Counterparty” means any Lender (or Affiliate of a Lender) that is
party to any Hedge Contract with the Borrower or any of its Subsidiaries.
     “Termination Event” means (a) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30 day notice to the PBGC under such
regulations), (b) the withdrawal of the Borrower or any of its Affiliates from a
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
     “Transfer Letters” means, collectively, the letters in lieu of transfer
orders in substantially the form of the attached Exhibit H and executed by the
Borrower, any Guarantor or any of their respective Subsidiaries executing a
Mortgage, as each of the same may be amended, modified or supplemented from time
to time.
     “Type” has the meaning set forth in Section 1.04.
     “Unused Commitment Amount” means, with respect to a Lender at any time,
(a) the lesser of (i) such Lender’s Commitment at such time and (ii) such
Lender’s Pro Rata Share of the Borrowing Base then in effect at such time, minus
(b) the sum of (i) the aggregate outstanding principal amount of all Advances
owed to such Lender at such time plus (ii) such Lender’s Pro Rata Share of the
aggregate Letter of Credit Exposure at such time.
     “Utilization Level” means the applicable category (being Level I, Level II,
or Level III) of pricing criteria contained in Schedule I, which is based, at
any time of its determination, on the percentage obtained by dividing (a) the
outstanding principal amount of the Advances and the Letter of Credit Exposure
at such time by (b) the lesser of (i) the Commitments and (ii) the Borrowing
Base in effect at such time.
     “Westside” means Westside Energy Corporation, a Nevada corporation.
Westside is the Borrower, and its name was changed to “Crusader Energy Group
Inc.” upon the closing of the Business Combination.

-19-



--------------------------------------------------------------------------------



 



     Section 1.02 Computation of Time Periods. In this Agreement, with respect
to the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.
     Section 1.03 Accounting Terms; Changes in GAAP. Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall
(unless otherwise disclosed to the Lenders in writing at the time of delivery
thereof) be prepared, in accordance with GAAP applied on a basis consistent with
those used in the preparation of the latest financial statements furnished to
the Lenders hereunder (which prior to the delivery of the first financial
statements under Section 5.06, shall mean the Financial Statements). All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
GAAP applied on a basis consistent with that used in the preparation of the
annual or quarterly financial statements furnished to the Lenders pursuant to
Section 5.06 most recently delivered prior to or concurrently with such
calculations (or, prior to the delivery of the first financial statements under
Section 5.06, used in the preparation of the Financial Statements). In addition,
all calculations and defined accounting terms used herein shall, unless
expressly provided otherwise, when referring to any Person, where applicable,
refer to such Person on a consolidated basis and mean such Person and its
consolidated Subsidiaries.
     Section 1.04 Types of Advances. Advances are distinguished by “Type.” The
“Type” of an Advance refers to the determination whether such Advance is a
Eurodollar Rate Advance or Reference Rate Advance.
     Section 1.05 Miscellaneous. Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements are references to such instruments, documents,
contracts, and agreements as the same may be amended, supplemented, and
otherwise modified from time to time, unless otherwise specified. The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “including” means “including,
without limitation,”. Paragraph headings have been inserted in this Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.
ARTICLE II
CREDIT FACILITIES
     Section 2.01 Commitment for Advances.
     (a) Advances. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Advances to the Borrower from time to time on
any Business Day during the period from the date of this Agreement until the
Commitment Termination Date in an amount for each Lender not to exceed such
Lender’s Unused Commitment Amount. Each

-20-



--------------------------------------------------------------------------------



 



Borrowing shall, in the case of Borrowings consisting of Reference Rate
Advances, be in an aggregate amount not less than $200,000 and in integral
multiples of $50,000 in excess thereof, and, in the case of Borrowings
consisting of Eurodollar Rate Advances, be in an aggregate amount not less than
$500,000 and in integral multiples of $100,000 in excess thereof, and in each
case shall consist of Advances of the same Type made on the same day by the
Lenders ratably according to their respective Commitments. The Borrower may from
time to time borrow, prepay, and reborrow Advances.
     (b) Outstanding Loans under Existing Credit Agreement. The parties hereto
acknowledge and agree that, effective as of the Effective Date, all outstanding
Advances (as defined in the Existing Credit Agreement) shall automatically
deemed to be Eurodollar Rate Advances with an Interest Period of three months
commencing on the Effective Date.
     (c) Notes. The indebtedness of the Borrower to each Lender resulting from
the Advances owing to such Lender shall be evidenced by a Note of the Borrower
payable to the order of such Lender.
     Section 2.02 Borrowing Base.
     (a) Generally. The Borrowing Base in effect as of the Effective Date has
been set by the Administrative Agent and the Lenders and acknowledged by the
Borrower as $100,000,000. The amount of such Borrowing Base shall remain in
effect until the Borrowing Base is redetermined pursuant to this Section 2.02.
Each subsequent Borrowing Base shall be determined in accordance with the
standards set forth in Section 2.02(d) and is subject to periodic
redetermination pursuant to Sections 2.02(b) and 2.02(c).
     (b) Calculation of Borrowing Base.
          (i) The Borrower shall deliver to the Administrative Agent on or
before each March 1st, beginning with March 1, 2009, an Independent Engineering
Report dated effective as of the immediately preceding January 1, and such other
information as may be reasonably requested by any Lender with respect to the Oil
and Gas Properties included or to be included in the Borrowing Base. Within
30 days after the Administrative Agent’s receipt of such Independent Engineering
Report and other information, the Administrative Agent shall deliver to each
Lender the Administrative Agent’s recommendation for the redetermined Borrowing
Base. Within 15 days after the Lenders’ receipt of the Administrative Agent’s
recommendation, the Administrative Agent and the Lenders shall redetermine the
Borrowing Base in accordance with Section 2.02(d), and the Administrative Agent
shall promptly notify the Borrower in writing of the amount of the Borrowing
Base as so redetermined.
          (ii) The Borrower shall deliver to the Administrative Agent on or
before each September 1st, beginning with September 1, 2008, an Internal
Engineering Report dated effective as of the immediately preceding July 1, and
such other information as may be reasonably requested by the Administrative
Agent or any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base. Within 30 days after the Administrative Agent’s
receipt of such Internal Engineering Report and other information, the
Administrative Agent shall deliver to each Lender the Administrative Agent’s
recommendation

-21-



--------------------------------------------------------------------------------



 



for the redetermined Borrowing Base. Within 15 days after the Lenders’ receipt
of the Administrative Agent’s recommendation, the Administrative Agent and the
Lenders shall redetermine the Borrowing Base in accordance with Section 2.02(d),
and the Administrative Agent shall promptly notify the Borrower in writing of
the amount of the Borrowing Base as so redetermined.
          (iii) In the event that the Borrower does not furnish to the
Administrative Agent the Independent Engineering Report, Internal Engineering
Report or other information specified in clauses (i) and (ii) above by the date
specified therein, the Administrative Agent and the Lenders may nonetheless
redetermine the Borrowing Base and redesignate the Borrowing Base from time to
time thereafter in their sole discretion until the Administrative Agent receives
the relevant Independent Engineering Report, Internal Engineering Report, or
other information, as applicable, whereupon the Administrative Agent and the
Lenders shall redetermine the Borrowing Base as otherwise specified in this
Section 2.02.
          (iv) Each delivery of an Engineering Report by the Borrower to the
Administrative Agent shall constitute a representation and warranty by the
Borrower to the Administrative Agent and the Lenders that (A) the Borrower and
its Subsidiaries, as applicable, own the Oil and Gas Properties specified
therein subject to an Acceptable Security Interest and free and clear of any
Liens (except Permitted Liens), and (B) on and as of the date of such
Engineering Report each Oil and Gas Property described as “proved developed”
therein was developed for oil and gas, and the wells pertaining to such Oil and
Gas Properties that are described therein as producing wells (“Wells”), were
each producing oil and gas in paying quantities, except for Wells that were
utilized as water or gas injection wells or as water disposal wells.
     (c) Interim Redetermination. In addition to the Borrowing Base
redeterminations provided for in Section 2.02(b), (i) the Administrative Agent
may, or at the direction of the Required Lenders shall, based on such
information as the Administrative Agent deems relevant (but in accordance with
this Section 2.02(c)), make one additional redetermination of the Borrowing Base
during any six-month period between scheduled redeterminations; (ii) the
Administrative Agent shall, at the request of the Borrower and based on such
information as the Administrative Agent deems relevant (but in accordance with
this Section 2.02(c)), make one additional redetermination of the Borrowing Base
during any six-month period between scheduled redeterminations; and (iii) the
Administrative Agent and the Lenders may request an additional redetermination
in connection with any sale or proposed sale of Oil and Gas Properties of the
Borrower or any of its Subsidiaries having a market value of $5,000,000 or more,
to the extent any such sale is permitted by this Agreement. The party requesting
the redetermination shall give the other party at least 10 days’ prior written
notice that a redetermination of the Borrowing Base pursuant to this
Section 2.02(c) is to be performed. In connection with any redetermination of
the Borrowing Base under this Section 2.02(c), the Borrower shall provide the
Administrative Agent and the Lenders with such information regarding the
Borrower and its Subsidiaries’ business (including its Oil and Gas Properties,
the Proven Reserves, and production relating thereto) as the Administrative
Agent or any Lender may request, including, in the case of requests for an
increase to the Borrowing Base of $1,000,000 or more, an updated Independent
Engineering Report. The Administrative Agent shall promptly notify the Borrower
in writing of

-22-



--------------------------------------------------------------------------------



 



each redetermination of the Borrowing Base pursuant to this Section 2.02(c) and
the amount of the Borrowing Base as so redetermined.
     (d) Standards for Redetermination. Each redetermination of the Borrowing
Base by the Administrative Agent and the Lenders pursuant to this Section 2.02
shall be made (i) in the sole discretion of the Administrative Agent and the
Lenders (but in accordance with the other provisions of this Section 2.02(d)),
(ii) in accordance with the Administrative Agent’s and the Lenders’ customary
internal standards and practices for valuing and redetermining the value of Oil
and Gas Properties in connection with reserve based oil and gas loan
transactions, (iii) in conjunction with the most recent Independent Engineering
Report or Internal Engineering Report, as applicable, or other information
received by the Administrative Agent and the Lenders relating to the Proven
Reserves of the Borrower and its Subsidiaries, and (iv) based upon the estimated
value of the Proven Reserves owned by the Borrower and its Subsidiaries as
determined by the Administrative Agent and the Lenders. In valuing and
redetermining the Borrowing Base, the Administrative Agent and the Lenders may
also consider the business, financial condition, and Debt obligations of the
Borrower and its Subsidiaries and such other factors as the Administrative Agent
and the Lenders customarily deem appropriate. In that regard, the Borrower
acknowledges that the determination of the Borrowing Base contains an equity
cushion (market value in excess of loan value), which is essential for the
adequate protection of the Administrative Agent and the Lenders. No Proven
Reserves shall be included or considered for inclusion in the Borrowing Base
unless the Administrative Agent and the Lenders shall have received, at the
Borrower’s expense, evidence of title satisfactory in form and substance to the
Administrative Agent that the Administrative Agent has an Acceptable Security
Interest in the Oil and Gas Properties relating thereto pursuant to the Security
Instruments. At all times after the Administrative Agent has given the Borrower
notification of a redetermination of the Borrowing Base under this Section 2.02,
the Borrowing Base shall be equal to the redetermined amount or such lesser
amount designated by the Borrower and disclosed in writing to the Administrative
Agent and the Lenders until the Borrowing Base is subsequently redetermined in
accordance with this Section 2.02. Notwithstanding anything else to the contrary
contained herein (A) consent of all the Lenders shall be required to increase
the Borrowing Base, (B) the consent of the Required Lenders shall be required to
decrease or maintain the Borrowing Base, and (C) until the Lenders or Required
Lenders, as required above, consent to the redetermined Borrowing Base, the
existing Borrowing Base shall remain in effect.
     Section 2.03 Method of Borrowing.
     (a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing
(or by telephone notice promptly confirmed in writing by a Notice of Borrowing),
given not later than 10:00 a.m. (Dallas, Texas, time) (i) on the third Business
Day before the date of the proposed Borrowing, in the case of a Borrowing
comprised of Eurodollar Rate Advances or (ii) on the Business Day of the
proposed Borrowing, in the case of a Borrowing comprised of Reference Rate
Advances, by the Borrower to the Administrative Agent, which shall in turn give
to each Lender prompt notice of such proposed Borrowing by facsimile. Each
Notice of a Borrowing shall be made in writing (including by facsimile) or by
electronic mail and specifying the information required therein; provided that,
delivery by electronic mail shall be made to two separate officers of the
Administrative Agent. In the case of a proposed Borrowing comprised of
Eurodollar Rate Advances, the Administrative Agent shall promptly notify each
Lender of the

-23-



--------------------------------------------------------------------------------



 



applicable interest rate under Section 2.09(b). Each Lender shall, before Noon
(Dallas, Texas, time) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at its
address referred to in Section 9.02, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds, in
the case of a Borrowing, such Lender’s Pro Rata Share of such Borrowing. After
the Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent shall
make such funds available to the Borrower at its account with the Administrative
Agent.
     (b) Conversions and Continuations. The Borrower may elect to Convert or
continue any Borrowing under this Section 2.03 by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent’s office no later than 10:00 a.m. (Dallas, Texas, time)
(i) on the date which is at least three Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances and (ii) on the Business
Day of the proposed Conversion, in the case of a Conversion to a Borrowing
comprised of Reference Rate Advances. Each such Notice of Conversion or
Continuation shall be made in writing (including by facsimile) or by electronic
mail promptly and specifying the information required therein; provided that,
delivery by electronic mail shall be made to two separate officers of the
Administrative Agent. Promptly after receipt of a Notice of Conversion or
Continuation under this Section, the Administrative Agent shall provide each
Lender with a copy thereof and, in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances, notify each Lender of the
applicable interest rate under Section 2.09(b).
     (c) Certain Limitations. Notwithstanding anything to the contrary contained
in Sections 2.03(a) and (b) above:
          (i) at no time shall there be more than six Interest Periods
applicable to outstanding Eurodollar Rate Advances and the Borrower may not
select Eurodollar Rate Advances for any Borrowing at any time that a Default has
occurred and is continuing;
          (ii) if any Lender shall, at least one Business Day before the date of
any requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
Eurodollar Lending Office to perform its obligations under this Agreement to
make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances,
the right of the Borrower to select Eurodollar Rate Advances from such Lender
shall be suspended until such Lender shall notify the Administrative Agent that
the circumstances causing such suspension no longer exist, and the Advance made
by such Lender in respect of such Borrowing, Conversion, or continuation shall
be a Reference Rate Advance;
          (iii) if the Administrative Agent is unable to determine the
Eurodollar Rate for Eurodollar Rate Advances comprising any requested Borrowing,
the right of the Borrower to select Eurodollar Rate Advances for such Borrowing
or for any subsequent Borrowing shall be suspended until the Administrative
Agent shall notify the Borrower and the Lenders that the

-24-



--------------------------------------------------------------------------------



 



circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Reference Rate Advance;
          (iv) if the Required Lenders shall, at least one Business Day before
the date of any requested Borrowing, notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Rate Advances, as the case may be, for such Borrowing, the
right of the Borrower to select Eurodollar Rate Advances for such Borrowing or
for any subsequent Borrowing shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance; and
          (v) if the Borrower shall fail to select the duration or continuation
of any Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
Sections 2.03(a) and (b), the Administrative Agent shall forthwith so notify the
Borrower and the Lenders and such Advances shall be made available to the
Borrower on the date of such Borrowing as Reference Rate Advances or, if an
existing Advance, Convert into Reference Rate Advances.
     (d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion
or Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing for which the related Notice of Borrowing specifies is to be
comprised of Eurodollar Rate Advances, the Borrower shall indemnify each Lender
against any loss, out-of-pocket cost, or expense incurred by such Lender as a
result of any failure by the Borrower to fulfill on or before the date specified
in such Notice of Borrowing for such Borrowing the applicable conditions set
forth in Article III including any loss (including any loss of anticipated
profits), cost, or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.
     (e) Administrative Agent Reliance. Unless the Administrative Agent shall
have received notice from a Lender before the date of any Borrowing that such
Lender shall not make available to the Administrative Agent such Lender’s Pro
Rata Share of a Borrowing, the Administrative Agent may assume that such Lender
has made its Pro Rata Share of such Borrowing available to the Administrative
Agent on the date of such Borrowing in accordance with Section 2.03(a), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that any
Lender shall not have so made its Pro Rata Share of such Borrowing available to
the Administrative Agent, such Lender and the Borrower severally agree to
immediately repay to the Administrative Agent on demand such corresponding
amount, together with interest on such amount, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable on such day to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate for such day. If such Lender shall
repay to the Administrative Agent such corresponding amount and interest as
provided above, such corresponding amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this

-25-



--------------------------------------------------------------------------------



 



Agreement even though not made on the same day as the other Advances comprising
such Borrowing.
     (f) Lender Obligations Several. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, to make its Advance on the date of such
Borrowing. No Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on the date of any Borrowing.
     Section 2.04 Reduction of the Commitments.
     (a) The Borrower shall have the right, upon at least three Business Days’
irrevocable notice to the Administrative Agent, to terminate in whole or reduce
ratably in part the unused portion of the Commitments; provided that each
partial reduction shall be in the aggregate amount of at least $3,000,000 and in
integral multiples of $1,000,000 in excess thereof.
     (b) Any reduction and termination of the Commitments pursuant to this
Section 2.04 shall be applied ratably to each Lender’s Commitment and shall be
permanent, with no obligation of the Lenders to reinstate such Commitments.
     Section 2.05 Prepayment of Advances.
     (a) Optional. The Borrower may prepay the Advances, after giving by
10:00 a.m. (Dallas, Texas, time): (i) in the case of Eurodollar Rate Advances,
at least three Business Days’ or (ii) in the case of Reference Rate Advances,
same Business Day’s, irrevocable prior written notice to the Administrative
Agent stating the proposed date and aggregate principal amount of such
prepayment. If any such notice is given, the Borrower shall prepay the Advances
in whole or ratably in part in an aggregate principal amount equal to the amount
specified in such notice, together with accrued interest to the date of such
prepayment on the principal amount prepaid and amounts, if any, required to be
paid pursuant to Section 2.12 as a result of such prepayment being made on such
date; provided, however, that each partial prepayment with respect to: (A) any
amounts prepaid in respect of Eurodollar Rate Advances shall be applied to
Eurodollar Rate Advances comprising part of the same Borrowing; (B) any
prepayments made in respect of Reference Rate Advances shall be made in minimum
amounts of $200,000 and in integral multiples of $50,000 in excess thereof, and
(C) any prepayments made in respect of any Borrowing comprised of Eurodollar
Rate Advances shall be made in an aggregate principal amount of at least
$500,000 and in integral multiples of $100,000 in excess thereof. Full
prepayments of any Borrowing are permitted without restriction of amounts.
     (b) Borrowing Base Deficiency. If the aggregate outstanding amount of the
Advances plus the Letter of Credit Exposure ever exceeds the lesser of (i) the
Borrowing Base and (ii) the aggregate Commitments, the Borrower shall, after
receipt of written notice from the Administrative Agent regarding such
deficiency, deliver to the Administrative Agent, within 10 days after receipt of
such notice from the Administrative Agent, a written response indicating which
of the following actions it intends to take to remedy the Borrowing Base
deficiency (and the failure of the Borrower to deliver such election notice or
to perform the action chosen to remedy such Borrowing Base deficiency shall
constitute an Event of Default):

-26-



--------------------------------------------------------------------------------



 



          (i) prepay Advances or, if the Advances have been repaid in full, make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure, such that the Borrowing Base deficiency is cured
within 10 days after the date such deficiency notice is received by the Borrower
from the Administrative Agent;
          (ii) pledge as Collateral for the Obligations additional Oil and Gas
Properties acceptable to the Required Lenders in their sole discretion such that
the Borrowing Base deficiency is cured within 30 days after the date such
deficiency notice is received by the Borrower from the Administrative Agent;
          (iii) (A) deliver, within 10 days after the date such deficiency
notice is received by the Borrower to the Administrative Agent, written notice
to the Administrative Agent indicating the Borrower’s election to repay the
Advances and make deposits into the Cash Collateral Account to provide cash
collateral for the Letters of Credit, each in six equal consecutive monthly
installments equal to one-sixth of such Borrowing Base deficiency with the first
such installment due 30 days after the date such deficiency notice is received
by the Borrower from the Administrative Agent and each following installment due
30 days after the preceding installment due date, and (B) make such payments and
deposits within such time periods; or
          (iv) (A) deliver, within 10 days after the date such deficiency notice
is received by the Borrower to the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to combine the options
provided in clause (ii) and clause (iii) above, and also indicating the amount
to be prepaid in installments and the amount to be provided as additional
Collateral, and (B) make such six equal consecutive monthly installments and
deliver such additional Collateral within the time required under clause
(ii) and clause (iii) above.
Each prepayment pursuant to this Section 2.05(b) shall be accompanied by accrued
interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date. Each prepayment under clauses (i), (iii) and (iv) of
this Section 2.05(b) shall be applied to the Advances as determined by the
Administrative Agent and agreed to by the Lenders in their sole discretion.
     (c) Reduction of Commitments. On the date of each reduction of the
aggregate Commitments pursuant to Section 2.04, the Borrower agrees to make a
prepayment in respect of the outstanding amount of the Advances to the extent,
if any, that the aggregate unpaid principal amount of all Advances plus the
Letter of Credit Exposure exceeds the lesser of (A) the aggregate Commitments,
as so reduced, and (B) the Borrowing Base. Each prepayment pursuant to this
Section 2.05(c) shall be accompanied by accrued interest on the amount prepaid
to the date of such prepayment and amounts, if any, required to be paid pursuant
to Section 2.12 as a result of such prepayment being made on such date. Each
prepayment under this Section 2.05(c) shall be applied to the Advances as
determined by the Administrative Agent and agreed to by the Lenders in their
sole discretion.

-27-



--------------------------------------------------------------------------------



 



     (d) Illegality. If any Lender shall notify the Administrative Agent and the
Borrower that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Lender or its
Eurodollar Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Rate Advances of such Lender then outstanding hereunder,
(i) the Borrower shall, no later than 10:00 a.m. (Dallas, Texas, time) (A) if
not prohibited by law, on the last day of the Interest Period for each
outstanding Eurodollar Rate Advance made by such Lender or (B) if required by
such notice, on the second Business Day following its receipt of such notice,
prepay all of the Eurodollar Rate Advances made by such Lender then outstanding,
together with accrued interest on the principal amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to
Section 2.12 as a result of such prepayment being made on such date, (ii) such
Lender shall simultaneously make a Reference Rate Advance to the Borrower on
such date in an amount equal to the aggregate principal amount of the Eurodollar
Rate Advances prepaid to such Lender, and (iii) the right of the Borrower to
select Eurodollar Rate Advances from such Lender for any subsequent Borrowing
shall be suspended until such Lender shall notify the Administrative Agent that
the circumstances causing such suspension no longer exist.
     (e) No Additional Right; Ratable Prepayment. The Borrower shall have no
right to prepay any principal amount of any Advance except as provided in this
Section 2.05, and all notices given pursuant to this Section 2.05 shall be
irrevocable and binding upon the Borrower. Each payment of any Advance pursuant
to this Section 2.05 shall be made in a manner such that all Advances comprising
part of the same Borrowing are paid in whole or ratably in part.
     Section 2.06 Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any accrued interest thereon, on
the Maturity Date or such earlier date pursuant to Section 7.02 or Section 7.03.
     Section 2.07 Letters of Credit.
     (a) Commitment. From time to time until 30 days prior to the Maturity Date,
at the request of the Borrower, the Issuing Lender shall, on the terms and
conditions hereinafter set forth, issue, increase, or extend the Expiration Date
of, Letters of Credit for the account of the Borrower on any Business Day. No
Letter of Credit will be issued, increased, or extended:
          (i) if such issuance, increase, or extension would cause the Letter of
Credit Exposure to exceed the lesser of (A) $3,000,000 and (B) the lesser of
(1) the aggregate Commitments at such time and (2) the Borrowing Base in effect
at such time, in each case under this clause (B), minus the sum of the aggregate
outstanding principal amount of all Advances at such time;
          (ii) if such Letter of Credit has an Expiration Date later than the
earlier of (A) eighteen months after the date of issuance thereof and
(B) 30 days prior to the Maturity Date;
          (iii) unless the Letter of Credit Documents with respect to such
Letter of Credit are in form and substance acceptable to the Issuing Lender in
its sole discretion;

-28-



--------------------------------------------------------------------------------



 



          (iv) unless such Letter of Credit is a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person;
          (v) unless the Borrower has delivered to the Issuing Lender a
completed and executed Letter of Credit Application; and
          (vi) unless such Letter of Credit is governed by the Uniform Customs
and Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500 or any successor to such publication.
If the terms of any Letter of Credit Application referred to in the foregoing
clause (v) conflicts with the terms of this Agreement, the terms of this
Agreement shall control.
     (b) Participations. Upon the date of the issuance or increase of a Letter
of Credit, the Issuing Lender shall be deemed to have sold to each other Lender
having a Commitment and each other Lender having a Commitment shall have been
deemed to have purchased from the Issuing Lender a participation in the related
Letter of Credit Obligations equal to such Lender’s Pro Rata Share at such date
and such sale and purchase shall otherwise be in accordance with the terms of
this Agreement. The Issuing Lender shall promptly notify each such participant
Lender having a Commitment by telephone, telecopy or facsimile of each Letter of
Credit issued, increased, or extended or converted and the actual dollar amount
of such Lender’s participation in such Letter of Credit.
     (c) Issuing. Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application), given not later than
10:00 a.m. (Dallas, Texas, time) on the fifth Business Day before the date of
the proposed issuance, increase, or extension of the Letter of Credit, and the
Issuing Lender shall give to each other Lender prompt notice thereof by
telephone, telecopy or facsimile. Each Letter of Credit Application shall be
delivered by facsimile or by mail specifying the information required therein;
provided that if such Letter of Credit Application is delivered by facsimile,
the Borrower shall follow such facsimile with an original by mail. After the
Issuing Lender’s receipt of such Letter of Credit Application (by facsimile or
by mail) and upon fulfillment of the applicable conditions set forth in
Article III, the Issuing Lender shall issue, increase, or extend such Letter of
Credit for the account of the Borrower. Each Letter of Credit Application shall
be irrevocable and binding on the Borrower.
     (d) Reimbursement. The Borrower hereby agrees to pay on demand to the
Issuing Lender an amount equal to any amount paid by the Issuing Lender under
any Letter of Credit. In the event the Issuing Lender makes a payment pursuant
to a request for draw presented under a Letter of Credit and such payment is not
promptly reimbursed by the Borrower upon demand, the Issuing Lender shall give
the Administrative Agent notice of the Borrower’s failure to make such
reimbursement and the Administrative Agent shall promptly notify each Lender
having a Commitment of the amount necessary to reimburse the Issuing Lender.
Upon such notice from the Administrative Agent, each Lender shall promptly
reimburse the Issuing Lender for such Lender’s Pro Rata Share of such amount,
and such reimbursement shall be deemed for all purposes of this Agreement to be
an Advance to the Borrower transferred at the Borrower’s request to the Issuing
Lender. If such reimbursement is not made by any Lender to the Issuing

-29-



--------------------------------------------------------------------------------



 



Lender on the same day on which the Administrative Agent notifies such Lender to
make reimbursement to the Issuing Lender hereunder, such Lender shall pay
interest on its Pro Rata Share thereof to the Issuing Lender at a rate per annum
equal to the Federal Funds Rate. The Borrower hereby unconditionally and
irrevocably authorizes, empowers, and directs the Administrative Agent and the
Lenders to record and otherwise treat such reimbursements to the Issuing Lender
as Reference Rate Advances under a Borrowing requested by the Borrower to
reimburse the Issuing Lender which have been transferred to the Issuing Lender
at the Borrower’s request.
     (e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following circumstances:
          (i) any lack of validity or enforceability of any Letter of Credit
Documents;
          (ii) any amendment or waiver of, or any consent to or departure from,
any Letter of Credit Documents;
          (iii) the existence of any claim, set off, defense, or other right
which the Borrower may have at any time against any beneficiary or transferee of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, or any other person or entity,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents, or any unrelated transaction;
          (iv) any statement or any other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid, or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
          (v) payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or
          (vi) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing;
provided, however, that nothing contained in this Section 2.07(e) shall be
deemed to constitute a waiver of any remedies of the Borrower in connection with
the Letters of Credit or the Borrower’s rights under Section 2.07(f).
     (f) Liability of Issuing Lender. The Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. Neither the Issuing Lender nor any
of its officers or directors shall be liable or responsible for:
          (i) the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

-30-



--------------------------------------------------------------------------------



 



          (ii) the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;
          (iii) payment by the Issuing Lender against presentation of documents
which do not comply with the terms of a Letter of Credit, including failure of
any documents to bear any reference or adequate reference to the relevant Letter
of Credit; or
          (iv) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING THE ISSUING LENDER’S OWN
NEGLIGENCE),
except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to the Borrower, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrower which were caused by
the Issuing Lender’s willful misconduct or gross negligence (as determined by a
court of competent jurisdiction in a final and nonappealable judgment) in
determining whether documents presented under a Letter of Credit comply with the
terms of such Letter of Credit. In furtherance and not in limitation of the
foregoing, the Issuing Lender may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.
     (g) Cash Collateral Account.
          (i) If the Borrower is required to deposit funds in the Cash
Collateral Account pursuant to Section 2.05(b), 7.02(b), or 7.03(b), then the
Borrower and the Issuing Lender shall establish the Cash Collateral Account and
the Borrower shall execute any documents and agreements, including the Issuing
Lender’s standard form assignment of deposit accounts, that the Issuing Lender
requests in connection therewith to establish the Cash Collateral Account and
grant the Issuing Lender a first priority security interest in such account and
the funds therein. The Borrower hereby pledges to the Issuing Lender and grants
the Issuing Lender a security interest in the Cash Collateral Account, whenever
established, all funds held in the Cash Collateral Account from time to time,
and all proceeds thereof as security for the payment of the Obligations.
          (ii) So long as no Default or Event of Default Exists, (A) the Issuing
Lender may apply the funds held in the Cash Collateral Account only to the
reimbursement of any Letter of Credit Obligations, and (B) the Issuing Lender
shall release to the Borrower at the Borrower’s written request any funds held
in the Cash Collateral Account in an amount up to but not exceeding the excess,
if any (immediately prior to the release of any such funds), of the total amount
of funds held in the Cash Collateral Account over the Letter of Credit Exposure.
During the existence of any Default, the Issuing Lender may apply any funds held
in the Cash Collateral Account to the Obligations in any order determined by the
Issuing Lender, regardless of any Letter of Credit Exposure that may remain
outstanding. The Issuing Lender may in its sole discretion at any time release
to the Borrower any funds held in the Cash Collateral Account.
          (iii) The Issuing Lender shall exercise reasonable care in the custody
and preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which

-31-



--------------------------------------------------------------------------------



 



the Issuing Lender accords its own Property, it being understood that the
Issuing Lender shall not have any responsibility for taking any necessary steps
to preserve rights against any parties with respect to any such funds.
     (h) Existing Letters of Credit. The Issuing Lender, the Lenders and the
Borrower agree that effective as of the Effective Date, the Existing Letters of
Credit shall be deemed to have been issued and maintained under, and to be
governed by the terms and conditions of, this Agreement.
     Section 2.08 Fees.
     (a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender having a Commitment a commitment fee at a per
annum rate equal to the Commitment Fee Rate on the daily Unused Commitment
Amount of such Lender, from the date of this Agreement until the Commitment
Termination Date. The commitment fees shall be due and payable quarterly in
arrears on the last day of each March, June, September, and December commencing
on June 30, 2008, and continuing thereafter through and including the Commitment
Termination Date.
     (b) Letter of Credit Fees.
          (i) The Borrower agrees to pay (A) to the Administrative Agent for the
pro rata benefit of the Lenders having a Commitment a per annum letter of credit
fee for each Letter of Credit issued hereunder in an amount equal to the greater
of (1) a per annum rate equal to the Applicable Margin then in effect for
Eurodollar Rate Advances on the face amount of such Letter of Credit for the
period such Letter of Credit is to be outstanding and (2) $500.00 and (B) to the
Issuing Lender, a fronting fee for each Letter of Credit equal to the greater of
(1) 0.125% per annum on the face amount of such Letter of Credit and (2)
$500.00. Each such fee shall be due and payable quarterly in arrears on the last
day of each March, June, September, and December.
          (ii) The Borrower also agrees to pay to the Issuing Lender such other
usual and customary fees associated with any transfers, amendments, drawings,
negotiations or reissuances of any Letters of Credit.
     (c) Origination Fees. The Borrower agrees to pay to the Administrative
Agent for the ratable account of the Lenders the origination fees described in
Addendum I to the Summary of Proposed Terms and Conditions dated May 23, 2008
attached to each Lender’s commitment letter.
     (d) Borrowing Base Increase Fees. The Borrower agrees to pay to the
Administrative Agent for the account of the Lenders having a Commitment in
connection with any increase of the Borrowing Base, a borrowing base increase
fee on the amount of such increase. The borrowing base increase fee shall be in
an amount equal to 0.25% multiplied by the amount of the increase and shall be
due and payable on the date that the increase to the Borrowing Base becomes
effective.

-32-



--------------------------------------------------------------------------------



 



     Section 2.09 Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
     (a) Reference Rate Advances. If such Advance is a Reference Rate Advance, a
rate per annum equal at all times to the Adjusted Reference Rate in effect from
time to time plus the Applicable Margin in effect from time to time, payable
quarterly in arrears on the last day of each March, June, September, and
December and on the date such Reference Rate Advance shall be paid in full.
     (b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance,
a rate per annum equal at all times during the Interest Period for such Advance
to the Eurodollar Rate for such Interest Period plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period, and
in the case of six month Interest Periods, on the day which occurs during such
Interest Period three months from the first day of such Interest Period.
     (c) Additional Interest on Eurodollar Rate Advances. The Borrower shall pay
to each Lender, so long as any such Lender shall be required under regulations
of the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Rate Advance of such Lender,
from the effective date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest payable to any Lender shall be determined by
such Lender and notified to the Borrower through the Administrative Agent (such
notice to include the calculation of such additional interest, which calculation
shall be conclusive in the absence of manifest error).
     (d) Usury Recapture.
          (i) If, with respect to any Lender, the effective rate of interest
contracted for under the Loan Documents, including the stated rates of interest
and fees contracted for hereunder and any other amounts contracted for under the
Loan Documents which are deemed to be interest, at any time exceeds the Maximum
Rate, then the outstanding principal amount of the loans made by such Lender
hereunder shall bear interest at a rate which would make the effective rate of
interest for such Lender under the Loan Documents equal the Maximum Rate until
the difference between the amounts which would have been due at the stated rates
and the amounts which were due at the Maximum Rate (the “Lost Interest”) has
been recaptured by such Lender.
          (ii) If, when the loans made hereunder are repaid in full, the Lost
Interest has not been fully recaptured by such Lender pursuant to the preceding
paragraph, then, to the extent permitted by law, for the loans made hereunder by
such Lender the interest rates charged under Section 2.09 hereunder shall be
retroactively increased such that the effective rate of interest under the Loan
Documents was at the Maximum Rate since the effectiveness of this Agreement to
the extent necessary to recapture the Lost Interest not recaptured pursuant to
the preceding

-33-



--------------------------------------------------------------------------------



 



sentence and, to the extent allowed by law, the Borrower shall pay to such
Lender the amount of the Lost Interest remaining to be recaptured by such
Lender.
          (iii) NOTWITHSTANDING THE FOREGOING OR ANY OTHER TERM IN THIS
AGREEMENT AND THE LOAN DOCUMENTS TO THE CONTRARY, IT IS THE INTENTION OF EACH
LENDER AND THE BORROWER TO CONFORM STRICTLY TO ANY APPLICABLE USURY LAWS.
ACCORDINGLY, IF ANY LENDER CONTRACTS FOR, CHARGES, OR RECEIVES ANY CONSIDERATION
WHICH CONSTITUTES INTEREST IN EXCESS OF THE MAXIMUM RATE, THEN ANY SUCH EXCESS
SHALL BE CANCELED AUTOMATICALLY AND, IF PREVIOUSLY PAID, SHALL AT SUCH LENDER’S
OPTION BE APPLIED TO THE OUTSTANDING AMOUNT OF THE LOANS MADE HEREUNDER BY SUCH
LENDER OR BE REFUNDED TO THE BORROWER.
     Section 2.10 Payments and Computations.
     (a) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 10:00 a.m. (Dallas, Texas, time) on
the day when due in Dollars to the Administrative Agent at the location referred
to in the Notes (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds without deduction,
setoff, or counterclaim of any kind. The Administrative Agent shall promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest or fees ratably (other than amounts payable solely to the
Administrative Agent, the Issuing Lender, or a specific Lender pursuant to
Section 2.08(c), 2.09(c), 2.12, 2.13, 2.14, 8.05, or 9.07, but after taking into
account payments effected pursuant to Section 9.04) in accordance with each
Lender’s Pro Rata Share to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender or the Issuing Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.
     (b) Computations. All computations of interest based on the Reference Rate
and of fees (other than Letter of Credit fees) shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate and the
Federal Funds Rate and Letter of Credit fees shall be made by the Administrative
Agent, on the basis of a year of 360 days, in each case for the actual number of
days (including the first day, but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate or fee shall be conclusive and binding
for all purposes, absent manifest error.
     (c) Non Business Day Payments. Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

-34-



--------------------------------------------------------------------------------



 



     (d) Administrative Agent Reliance. Unless the Administrative Agent shall
have received written notice from the Borrower prior to the date on which any
payment is due to the Lenders that the Borrower shall not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such date an amount equal to the amount then due such Lender. If and
to the extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent, at
the Federal Funds Rate for such day.
     Section 2.11 Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set off, or otherwise) on account of the Advances or Letter of Credit
Obligations made by it in excess of its Pro Rata Share of payments on account of
the Advances or Letter of Credit Obligations obtained by all the Lenders, such
Lender shall notify the Administrative Agent and forthwith purchase from the
other Lenders such participations in the Advances made by them or Letter of
Credit Obligations held by them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such Lender’s ratable share (according to the proportion of (a) the
amount of the participation sold by such Lender to the purchasing Lender as a
result of such excess payment to (b) the total amount of such excess payment) of
such recovery, together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to the purchasing Lender to (ii) the total amount of all such required
repayments to the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.11 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.
     Section 2.12 Breakage Costs. If (a) any payment of principal of any
Eurodollar Rate Advance is made other than on the last day of the Interest
Period for such Advance, whether as a result of any payment pursuant to
Section 2.05, the acceleration of the maturity of the Notes pursuant to
Article VII, or otherwise, or (b) the Borrower fails to make a principal or
interest payment with respect to any Eurodollar Rate Advance on the date such
payment is due and payable, the Borrower shall, within 10 days of any written
demand sent by any Lender to the Borrower through the Administrative Agent, pay
to the Administrative Agent for the account of such Lender any amounts required
to compensate such Lender for any additional losses, out-of-pocket costs or
expenses which it may reasonably incur as a result of such payment or
nonpayment, including any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.

-35-



--------------------------------------------------------------------------------



 



     Section 2.13 Increased Costs.
     (a) Eurodollar Rate Advances. If, due to either (i) the introduction of or
any change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding, or maintaining
Eurodollar Rate Advances, then the Borrower shall from time to time, upon demand
by such Lender (with a copy of such demand to the Administrative Agent),
immediately pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost and detailing the
calculation of such cost submitted to the Borrower and the Administrative Agent
by such Lender shall be conclusive and binding for all purposes, absent manifest
error.
     (b) Capital Adequacy. If any Lender or the Issuing Lender determines in
good faith that compliance with any law or regulation or any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by such Lender or the Issuing Lender or any
corporation controlling such Lender or the Issuing Lender and that the amount of
such capital is increased by or based upon the existence of such Lender’s
commitment to lend or the Issuing Lender’s commitment to issue the Letters of
Credit and other commitments of this type, then, upon 30 days’ prior written
notice by such Lender or the Issuing Lender (with a copy of any such demand to
the Administrative Agent), the Borrower shall immediately pay to the
Administrative Agent for the account of such Lender or to the Issuing Lender, as
the case may be, from time to time as specified by such Lender or the Issuing
Lender, additional amounts sufficient to compensate such Lender or the Issuing
Lender, in light of such circumstances, (i) with respect to such Lender, to the
extent that such Lender reasonably determines such increase in capital to be
allocable to the existence of such Lender’s commitment to lend under this
Agreement and (ii) with respect to the Issuing Lender, to the extent that the
Issuing Lender reasonably determines such increase in capital to be allocable to
the issuance or maintenance of the Letters of Credit. A certificate as to such
amounts and detailing the calculation of such amounts submitted to the Borrower
by such Lender or the Issuing Lender shall be conclusive and binding for all
purposes, absent manifest error.
     (c) Letters of Credit. If any change in any law or regulation or in the
interpretation thereof by any court or administrative or Governmental Authority
charged with the administration thereof shall either (i) impose, modify, or deem
applicable any reserve, special deposit, or similar requirement against letters
of credit issued by, or assets held by, or deposits in or for the account of,
the Issuing Lender or (ii) impose on the Issuing Lender any other condition
regarding the provisions of this Agreement relating to the Letters of Credit or
any Letter of Credit Obligations, and the result of any event referred to in the
preceding clause (i) or (ii) shall be to increase the cost to the Issuing Lender
of issuing or maintaining any Letter of Credit (which increase in cost shall be
determined by the Issuing Lender’s reasonable allocation of the aggregate of
such cost increases resulting from such event), then, upon demand by the Issuing
Lender, the Borrower shall pay to the Issuing Lender, from time to time as
specified by the Issuing Lender, additional amounts which shall be sufficient to
compensate the Issuing Lender

-36-



--------------------------------------------------------------------------------



 



for such increased cost. A certificate as to such increased cost incurred by the
Issuing Lender, as a result of any event mentioned in clause (i) or (ii) above,
and detailing the calculation of such increased costs submitted by the Issuing
Lender to the Borrower, shall be conclusive and binding for all purposes, absent
manifest error.
     Section 2.14 Taxes.
     (a) No Deduction for Certain Taxes. Any and all payments by the Borrower
shall be made, in accordance with Section 2.10, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, the Issuing Lender, and the Administrative Agent, taxes
imposed on its income, and franchise taxes imposed on it, by the jurisdiction
under the laws of which such Lender, the Issuing Lender, or the Administrative
Agent (as the case may be) is organized or any political subdivision of the
jurisdiction (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”) and, in
the case of each Lender and the Issuing Lender, Taxes by the jurisdiction of
such Lender’s Applicable Lending Office or any political subdivision of such
jurisdiction. If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable to any Lender, the Issuing Lender, or the
Administrative Agent: (i) the sum payable shall be increased as may be necessary
so that, after making all required deductions (including deductions applicable
to additional sums payable under this Section 2.14), such Lender, the Issuing
Lender, or the Administrative Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made;
provided, however, that if the Borrower’s obligation to deduct or withhold Taxes
is caused solely by such Lender’s, the Issuing Lender’s, or the Administrative
Agent’s failure to provide the forms described in Section 2.14(d) and such
Lender, the Issuing Lender, or the Administrative Agent could have provided such
forms, no such increase shall be required; (ii) the Borrower shall make such
deductions; and (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.
     (b) Other Taxes. In addition, the Borrower agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Notes, or the other Loan Documents (hereinafter referred to as “Other Taxes”).
     (c) Indemnification. THE BORROWER INDEMNIFIES EACH LENDER, THE ISSUING
LENDER, AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES
(INCLUDING ANY TAXES OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS
PAYABLE UNDER THIS SECTION 2.14) PAID BY SUCH LENDER, THE ISSUING LENDER, OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING INTEREST
AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED. EACH PAYMENT REQUIRED
TO BE MADE BY THE BORROWER IN RESPECT OF THIS INDEMNIFICATION SHALL BE MADE TO
THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF ANY PARTY

-37-



--------------------------------------------------------------------------------



 



CLAIMING SUCH INDEMNIFICATION WITHIN 30 DAYS FROM THE DATE THE BORROWER RECEIVES
WRITTEN DEMAND THEREFOR FROM THE ADMINISTRATIVE AGENT ON BEHALF OF ITSELF AS
ADMINISTRATIVE AGENT, THE ISSUING LENDER, OR ANY SUCH LENDER. IF ANY LENDER, THE
ADMINISTRATIVE AGENT, OR THE ISSUING LENDER RECEIVES A REFUND IN RESPECT OF ANY
TAXES PAID BY THE BORROWER UNDER THIS SECTION 2.14(C), SUCH LENDER, THE
ADMINISTRATIVE AGENT, OR THE ISSUING LENDER, AS THE CASE MAY BE, SHALL PROMPTLY
PAY TO THE BORROWER THE BORROWER’S SHARE OF SUCH REFUND.
     (d) Foreign Lender Withholding Exemption. Each Lender and Issuing Lender
that is not incorporated under the laws of the United States of America or a
state thereof agrees that it shall deliver to the Borrower and the
Administrative Agent (i) two duly completed copies of United States Internal
Revenue Service Form W8-ECI or W8-BEN or successor applicable form, as the case
may be, certifying in each case that such Lender is entitled to receive payments
under this Agreement and the Notes payable to it, without deduction or
withholding of any United States federal income taxes, (ii) if applicable, an
Internal Revenue Service Form W 8 or W 9 or successor applicable form, as the
case may be, to establish an exemption from United States backup withholding
tax, and (iii) any other governmental forms which are necessary or required
under an applicable tax treaty or otherwise by law to reduce or eliminate any
withholding tax, which have been reasonably requested by the Borrower. Each
Lender which delivers to the Borrower and the Administrative Agent a Form W8-ECI
or W8-BEN and Form W 8 or W 9 pursuant to the next preceding sentence further
undertakes to deliver to the Borrower and the Administrative Agent two further
copies of the said letter and Form W8-ECI or W8-BEN and Form W 8 or W 9, or
successor applicable forms, or other manner of certification, as the case may
be, on or before the date that any such letter or form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent letter and form previously delivered by it to the Borrower and the
Administrative Agent, and such extensions or renewals thereof as may reasonably
be requested by the Borrower and the Administrative Agent certifying in the case
of a Form W8-ECI or W8-BEN that such Lender is entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income taxes. If an event (including any change in treaty, law or
regulation) has occurred prior to the date on which any delivery required by the
preceding sentence would otherwise be required which renders all such forms
inapplicable or which would prevent any Lender from duly completing and
delivering any such letter or form with respect to it and such Lender advises
the Borrower and the Administrative Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax, and in the case of a Form W 8 or W 9, establishing an exemption from United
States backup withholding tax, such Lender shall not be required to deliver such
letter or forms. The Borrower shall withhold tax at the rate and in the manner
required by the laws of the United States with respect to payments made to a
Lender failing to timely provide the requisite Internal Revenue Service forms.

-38-



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS OF LENDING
     Section 3.01 Conditions Precedent to Effectiveness. The Existing Credit
Agreement shall be amended and restated in its entirety as set forth herein and
this Agreement shall become effective upon the occurrence of the following
conditions precedent:
     (a) Documentation. The Administrative Agent shall have received the
following duly executed by all the parties thereto, in form and substance
satisfactory to the Administrative Agent, the Issuing Lender and the Lenders,
and, where applicable, in sufficient copies for each Lender:
          (i) this Agreement, a Note payable to the order of each Lender in the
amount of its Commitment, the Guaranties, the Pledge Agreements, the Security
Agreements, and Mortgages encumbering substantially all of the Borrower’s and
its Subsidiaries’ Proven Reserves and Oil and Gas Properties in connection
therewith, and each of the other Loan Documents, including the Subordination and
Intercreditor Agreement, and all attached exhibits and schedules;
          (ii) favorable opinions of the Borrower’s, its Subsidiaries’, and the
Guarantors’ counsel dated as of the date of this Agreement in form and substance
reasonably satisfactory to the Lenders and the Administrative Agent and covering
such matters as any Lender through the Administrative Agent may reasonably
request;
          (iii) copies, certified as of the date of this Agreement by a
Responsible Officer of the Borrower of (A) the resolutions of the board of
directors of the Borrower approving the Loan Documents to which the Borrower is
a party, (B) the articles of incorporation and bylaws of the Borrower, (C) all
other documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement, the Note, and the other Loan
Documents, and (D) the Contribution Agreement as in effect on the Effective
Date;
          (iv) certificates of a Responsible Officer of the Borrower certifying
the names and true signatures of the officers of the Borrower authorized to sign
this Agreement, the Notes, the Security Instruments, the Notices of Borrowing,
the Notices of Conversion or Continuation, and the other Loan Documents to which
the Borrower is a party;
          (v) copies, certified as of the date of this Agreement by a
Responsible Officer or the secretary or an assistant secretary of each Guarantor
of (A) the resolutions of the Board of Managers (or other applicable governing
body) of such Guarantor approving the Loan Documents to which it is a party,
(B) the articles or certificate (as applicable) of incorporation or organization
and bylaws (or equivalent) of such Guarantor, and (C) all other documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to the Guaranty, the Security Instruments, and the other Loan
Documents to which such Guarantor is a party;
          (vi) a certificate of the secretary or an assistant secretary of each
Guarantor certifying the names and true signatures of officers of such Guarantor
authorized to sign the Guaranty, Security Instruments and the other Loan
Documents to which such Guarantor is a party;

-39-



--------------------------------------------------------------------------------



 



          (vii) a certificate dated as of the date of this Agreement from a
Responsible Officer of the Borrower stating that (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct in
all material respects; (B) no Default has occurred and is continuing; and
(C) the conditions in this Section 3.01 have been met;
          (viii) appropriate UCC-1 and UCC-3, as applicable, financing
statements covering the Collateral for filing with the appropriate authorities
and any other documents, agreements or instruments necessary to create an
Acceptable Security Interest in such Collateral;
          (ix) stock certificates required in connection with the Pledge
Agreements and stock powers executed in blank for each such stock certificate;
          (x) insurance certificates naming the Administrative Agent loss payee
or additional insured, as applicable, and evidencing insurance which meets the
requirements of this Agreement and the Security Instruments, and which is
otherwise satisfactory to the Administrative Agent;
          (xi) the initial Independent Engineering Reports dated effective as of
a date acceptable to the Administrative Agent; and
          (xii) such other documents, governmental certificates, agreements and
lien searches as the Administrative Agent or any Lender may reasonably request.
     (b) Payment of Fees. On the date of this Agreement, the Borrower shall have
paid the fees required by Section 2.08(c) and all costs and expenses that have
been invoiced and are payable pursuant to Section 9.04.
     (c) Delivery of Financial Statements. The Administrative Agent and the
Lenders shall have received true and correct copies of (i) the Financial
Statements and (ii) such other financial information as the Lenders may
reasonably request.
     (d) Security Instruments. The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent and the Lenders in
their sole discretion necessary to determine that the Administrative Agent (for
its benefit and the benefit of the Secured Parties) shall have an Acceptable
Security Interest in the Collateral (which shall include all of the Oil and Gas
Properties of the Borrower and the Guarantors) and that all actions or filings
necessary to protect, preserve and validly perfect such Liens have been made,
taken or obtained, as the case may be, and are in full force and effect.
     (e) Title. The Administrative Agent shall be satisfied in its sole
discretion with the title to the Oil and Gas Properties included in the
Borrowing Base and that such Oil and Gas Properties constitute a percentage of
such Collateral reasonably satisfactory to the Administrative Agent. The
Administrative Agent acknowledges that this condition has been met prior to the
Effective Date. The preceding sentence shall not affect Borrower’s obligations
pursuant to Section 5.12.
     (f) No Default. No Default shall have occurred and be continuing.

-40-



--------------------------------------------------------------------------------



 



     (g) Representations and Warranties. The representations and warranties
contained in Article IV and in each other Loan Document shall be true and
correct in all material respects.
     (h) Material Adverse Change. No change, occurrence or development that
would have a material adverse effect on the business, assets, liabilities,
operations, or financial condition of the Borrower and its Subsidiaries, taken
as a whole, shall have occurred.
     (i) Consents, Licenses, Approvals, etc. The Administrative Agent shall have
received true copies (certified to be such by the Borrower or other appropriate
party) of all consents, licenses and approvals required in accordance with
applicable law, or in accordance with any document, agreement, instrument or
arrangement to which the Borrower, the Guarantors and their respective
Subsidiaries is a party, in connection with the execution, delivery,
performance, validity and enforceability of this Agreement and the other Loan
Documents. In addition, the Borrower, the Guarantors and their respective
Subsidiaries shall have all such material consents, licenses and approvals
required in connection with the continued operation of the Borrower the
Guarantors and their respective Subsidiaries and such approvals shall be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on this Agreement and
the actions contemplated hereby.
     (j) Material Contracts. The Borrower shall have delivered to the
Administrative Agent copies of all material contracts, agreements or instruments
listed on the attached Schedule 4.21.
     (k) Subordinated Debt. The Borrower shall have entered into the
Subordinated Credit Agreement and the Subordination and Intercreditor Agreement,
the terms and conditions thereof shall be reasonably satisfactory to the
Administrative Agent and the Lenders, and the conditions precedent set forth in
Section 3.01 of the Subordinated Credit Agreement shall contemporaneously
herewith have been satisfied or waived in writing as of the date hereof. The
Borrower shall have delivered copies of the Subordinated Credit Agreement, and
each other agreement, instrument, or document executed by the Borrower or any of
its Subsidiaries or any of their Responsible Officers at any time in connection
with the Subordinated Credit Agreement on or before the date hereof.
     (l) Use of Proceeds. The Borrower shall have delivered to the
Administrative Agent a flow of funds memo outlining the uses to which the
proceeds of the Advances will be applied on the Effective Date.
     (m) USA Patriot Act. The Borrower has delivered to each Lender that is
subject to the Patriot Act such information requested by such Lender in order to
comply with the Patriot Act.
     (n) Business Combination. (i) The representations and warranties of the
Crusader Entities and Westside under the Contribution Agreement shall be true
and correct in all material respects; (ii) all conditions precedent to the
Business Combination as set forth in Article VII of the Contribution Agreement
(other than the conditions set forth in Section 7.3(g) and Section 7.3(h)
thereof) shall be met (rather than waived), and both the Crusader Entities and
Westside shall be obligated (and would be obligated without giving effect to any
waivers of conditions

-41-



--------------------------------------------------------------------------------



 



(other than the conditions set forth in Section 7.3(g) and Section 7.3(h) of the
Contribution Agreement), waivers of defaults, or waivers of incorrect
representations or warranties) to enter into the Business Combination pursuant
to the terms of the Contribution Agreement; (iii) the Business Combination shall
be consummated simultaneously with the funding of the initial Advance under this
Agreement; and (iv) the pre-Business Combination management team of the Crusader
Subsidiaries shall be retained as the management team for the Borrower and its
Subsidiaries after the consummation of the Business Combination.
     Section 3.02 Conditions Precedent to All Borrowings. The obligation of each
Lender to make an Advance on the occasion of each Borrowing and of the Issuing
Lender to issue, increase, or extend any Letter of Credit shall be subject to
the further conditions precedent that on the date of such Borrowing or the date
of the issuance, increase, or extension of such Letter of Credit:
     (a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Conversion or Continuation, or Letter
of Credit Application and the acceptance by the Borrower of the proceeds of such
Borrowing or the issuance, increase, or extension of such Letter of Credit shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing or on the date of such issuance, increase, or extension of such
Letter of Credit, as applicable, such statements are true):
          (i) the representations and warranties contained in Article IV of this
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects on and as of the date of such Borrowing or the
date of the issuance, increase, or extension of such Letter of Credit, before
and after giving effect to such Borrowing or to the issuance, increase, or
extension of such Letter of Credit and to the application of the proceeds from
such Borrowing, as though made on and as of such date; and
          (ii) no Default has occurred and is continuing or would result from
such Borrowing or from the application of the proceeds therefrom, or would
result from the issuance, increase, or extension of such Letter of Credit; and
     (b) the Administrative Agent shall have received such other approvals,
opinions, or documents reasonably deemed necessary or desirable by any Lender as
a result of circumstances occurring after the date of this Agreement, as any
Lender through the Administrative Agent may reasonably request.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants as follows:
     Section 4.01 Existence; Subsidiaries. The Borrower is a corporation duly
organized and validly existing under the laws of Nevada and in good standing and
qualified to do business in each jurisdiction where its ownership or lease of
Property or conduct of its business requires such qualification. Each Subsidiary
of the Borrower is duly organized, validly existing, and in

-42-



--------------------------------------------------------------------------------



 



good standing under the laws of its jurisdiction of formation and in good
standing and qualified to do business in each jurisdiction where its ownership
or lease of Property or conduct of its business requires such qualification. The
Borrower has no Subsidiaries other than those listed on Schedule 4.01.
     Section 4.02 Power. The execution, delivery, and performance by the
Borrower of this Agreement, the Notes, and the other Loan Documents to which it
is a party and by the Guarantors of the Guaranties and the other Loan Documents
to which they are a party and the consummation of the transactions contemplated
hereby and thereby (a) are within the Borrower’s and such Guarantors’ governing
powers, (b) have been duly authorized by all necessary governing action, (c) do
not contravene (i) the Borrower’s or any Guarantor’s certificate or articles of
incorporation, bylaws, limited liability company agreement, or other similar
governance documents or (ii) any law or any contractual restriction binding on
or affecting the Borrower or any Guarantor, and (d) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement. At
the time of each Advance and the issuance, extension or increase of a Letter of
Credit, such Advance and such Letter of Credit, and the use of the proceeds of
such Advance and such Letter of Credit, will be within each Loan Party’s
governing powers, will have been duly authorized by all necessary corporate
action, will not contravene (i) any Loan Party’s organizational documents or
(ii) any law or any contractual restriction binding on or affecting any Loan
Party and will not result in or require the creation or imposition of any Lien
prohibited by this Agreement.
     Section 4.03 Authorization and Approvals. No consent, order, authorization,
or approval or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required for the due execution,
delivery, and performance by the Borrower of this Agreement, the Notes, or the
other Loan Documents to which the Borrower is a party or by each Guarantor of
its Guaranty or the other Loan Documents to which it is a party or the
consummation of the transactions contemplated thereby. At the time of each
Borrowing and each issuance, increase or extension of a Letter of Credit, no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority will be required for such Borrowing or such issuance,
increase or extension of such Letter of Credit or the use of the proceeds of
such Borrowing or such Letter of Credit.
     Section 4.04 Enforceable Obligations. This Agreement, the Notes, and the
other Loan Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower, and the Guaranties and the other Loan Documents
to which each Guarantor is a party have been duly executed and delivered by such
Guarantor. Each Loan Document is the legal, valid, and binding obligation of the
Borrower and any Guarantor which is a party to it enforceable against the
Borrower and each such Guarantor in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors’ rights generally
and by general principles of equity.
     Section 4.05 Financial Statements.
     (a) The Borrower has delivered to the Administrative Agent and the Lenders
copies of the Financial Statements, and the Financial Statements are accurate
and complete in all

-43-



--------------------------------------------------------------------------------



 



material respects and present fairly the financial condition of the entities to
which they pertain for the periods indicated, in accordance with GAAP. As of the
date of the Financial Statements, there were no material contingent obligations,
liabilities for taxes, unusual forward or long term commitments, or unrealized
or anticipated losses of the Borrower, except as disclosed therein and adequate
reserves for such items have been made in accordance with GAAP.
     (b) All projections, estimates, and pro forma financial information
furnished by the Borrower were prepared on the basis of assumptions, data,
information, tests, or conditions believed to be reasonable at the time such
projections, estimates, and pro forma financial information were furnished.
     (c) Since the date of the Financial Statements, no event or circumstance
that could cause a Material Adverse Change has occurred.
     (d) As of the date of this Agreement, the Borrower, the Guarantors and
their respective Subsidiaries have no Debt other than the Debt listed on
Schedule 4.05.
     Section 4.06 True and Complete Disclosure. All factual information
(excluding estimates) heretofore or contemporaneously furnished by or on behalf
of the Borrower or any of the Guarantors in writing to any Lender or the
Administrative Agent for purposes of or in connection with this Agreement, any
other Loan Document or any transaction contemplated hereby or thereby is, and
all other such factual information hereafter furnished by or on behalf of the
Borrower and the Guarantors in writing to the Administrative Agent or any of the
Lenders shall be, true and accurate in all material respects on the date as of
which such information is dated or certified and does not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements contained therein not misleading at such time. All
projections, estimates, and pro forma financial information furnished by the
Borrower were prepared on the basis of assumptions, data, information, tests, or
conditions believed to be reasonable at the time such projections, estimates,
and pro forma financial information were furnished.
     Section 4.07 Litigation; Compliance with Laws.
     (a) There is no pending or, to the best knowledge of the Borrower,
threatened action, suit, or legal equitable, arbitrative or administrative
proceeding affecting the Borrower or any of the Guarantors before any court,
Governmental Authority or arbitrator which could reasonably be expected to cause
a Material Adverse Change or which purports to affect the legality, validity,
binding effect or enforceability of this Agreement, any Note, or any other Loan
Document. Additionally, there is no pending or, to the best knowledge of the
Borrower, threatened action, suit, or legal equitable, arbitrative or
administrative proceeding instituted against the Borrower or any of the
Guarantors which seeks to adjudicate the Borrower or any of the Guarantors as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its Property.

-44-



--------------------------------------------------------------------------------



 



     (b) The Borrower and its Subsidiaries have complied in all material
respects with all material statutes, rules, regulations, orders and restrictions
of any Governmental Authority having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property.
     Section 4.08 Use of Proceeds. The proceeds of the Advances will be used by
the Borrower for the purposes described in Section 5.09. Neither the Borrower
nor any of its Subsidiaries is engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U). No proceeds of any Advance will be used to purchase or carry any
margin stock in violation of Regulation T, U or X.
     Section 4.09 Investment Company Act. Neither the Borrower nor any of the
Guarantors is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
     Section 4.10 Federal Power Act; Regulations. Neither the Administrative
Agent nor any of the Lenders, solely by virtue of the execution, delivery and
performance of, and the consummation of the transactions contemplated by, the
Loan Documents shall be or become subject to regulation (a) under the Federal
Power Act, as amended, (b) as a “public utility” or “public service corporation”
or the equivalent under the applicable law of any state, or (c) under the
applicable laws of any state relating to public utilities or public service
corporations.
     Section 4.11 Taxes.
     (a) Reports and Payments. All Returns (as defined below in Section 4.11(c))
required to be filed by or on behalf of the Borrower, the Guarantors, or any
member of the Controlled Group (hereafter collectively called the “Tax Group”)
have been duly filed on a timely basis or appropriate extensions have been
obtained and such Returns are and will be true, complete and correct, except
where the failure to so file would not be reasonably expected to cause a
Material Adverse Change; and all Taxes shown to be payable on the Returns or on
subsequent assessments with respect thereto will have been paid in full on a
timely basis, and no other Taxes will be payable by the Tax Group with respect
to items or periods covered by such Returns, except in each case to the extent
of (i) reserves reflected in the Financial Statements or (ii) taxes that are
being contested in good faith. The reserves for accrued Taxes reflected in the
financial statements delivered to the Lenders under this Agreement are adequate
in the aggregate for the payment of all unpaid Taxes, whether or not disputed,
for the period ended as of the date thereof and for any period prior thereto,
and for which the Tax Group may be liable in its own right, as withholding agent
or as a transferee of the assets of, or successor to, any Person, except for
such Taxes or reserves therefor, the failure to pay or provide for which does
not and would not reasonably be expected to cause a Material Adverse Change.
     (b) Taxes Definition. “Taxes” in this Section 4.11 shall mean all taxes,
charges, fees, levies, or other assessments imposed by any federal, state,
local, or foreign taxing authority, including income, gross receipts, excise,
real or personal property, sales, occupation, use, service, leasing,
environmental, value added, transfer, payroll, and franchise taxes (and
including any interest, penalties, or additions to tax attributable to or
imposed on or with respect to any such assessment).

-45-



--------------------------------------------------------------------------------



 



     (c) Returns Definition. “Returns” in this Section 4.11 shall mean any
federal, state, local, or foreign report, estimate, declaration of estimated
Tax, information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.
     Section 4.12 Pension Plans. All Plans are in compliance in all material
respects with all applicable provisions of ERISA. No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code. No Reportable Event has occurred with respect to
any Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. The present value of all benefits vested under each Plan
(based on the assumptions used to fund such Plan) did not, as of the last annual
valuation date applicable thereto, exceed the value of the assets of such Plan
allocable to such vested benefits. Neither the Borrower nor any member of the
Controlled Group has had a complete or partial withdrawal from any Multiemployer
Plan for which there is any withdrawal liability. As of the most recent
valuation date applicable thereto, neither the Borrower nor any member of the
Controlled Group would become subject to any liability under ERISA if the
Borrower or any member of the Controlled Group has received notice that any
Multiemployer Plan is insolvent or in reorganization. Based upon GAAP existing
as of the date of this Agreement and current factual circumstances, the Borrower
has no reason to believe that the annual cost during the term of this Agreement
to the Borrower or any member of the Controlled Group for post-retirement
benefits to be provided to the current and former employees of the Borrower or
any member of the Controlled Group under Plans that are welfare benefit plans
(as defined in Section 3(1) of ERISA) could, in the aggregate, reasonably be
expected to cause a Material Adverse Change.
     Section 4.13 Condition of Property; Casualties. Each of the Borrower and
the Guarantors has good and marketable title to all of its Properties as is
customary in the oil and gas industry in all material respects, free and clear
of all Liens except for Permitted Liens. The material Properties used or to be
used in the continuing operations of the Borrower and each of the Guarantors are
in good repair, working order and condition, ordinary wear and tear excepted.
Since the date of the Financial Statements, neither the business nor the
material Properties of the Borrower and each of the Guarantors, taken as a
whole, has been materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, Permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy (whether or not covered
by insurance).
     Section 4.14 No Burdensome Restrictions; No Defaults.
     (a) Neither the Borrower nor any Guarantor or any of their respective
Subsidiaries is a party to any indenture, loan, or credit agreement or any lease
or other agreement or instrument or subject to any charter or corporate
restriction or provision of applicable law or governmental regulation that could
reasonably be expected to cause a Material Adverse Change. Neither the Borrower
nor any Guarantor or any of their respective Subsidiaries is in default under or
with

-46-



--------------------------------------------------------------------------------



 



respect to any contract, agreement, lease, or other instrument to which the
Borrower or any Guarantor or any of their respective Subsidiaries is a party and
which could reasonably be expected to cause a Material Adverse Change or under
any agreement in connection with any Debt. Neither the Borrower nor any
Guarantor or any of their respective Subsidiaries has received any notice of
default under any material contract, agreement, lease, or other instrument to
which the Borrower, or Guarantor or any respective Subsidiary is a party.
     (b) No Default has occurred and is continuing.
     Section 4.15 Environmental Condition.
     (a) Permits, Etc. The Borrower and the Guarantors (i) have obtained all
Environmental Permits necessary for the ownership and operation of their
respective Properties and the conduct of their respective businesses; (ii) have
at all times been and are in material compliance with all terms and conditions
of such Permits and with all other material requirements of applicable
Environmental Laws; (iii) have not received notice of any material violation or
alleged violation of any Environmental Law or Permit; and (iv) are not subject
to any actual or contingent Environmental Claim which could reasonably be
expected to cause a Material Adverse Change.
     (b) Certain Liabilities. To the Borrower’s actual knowledge, none of the
present or previously owned or operated Property of the Borrower or any
Guarantor or of any of their former Subsidiaries, wherever located: (i) has been
placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws; (ii) is subject to a Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by the Borrower or any Guarantor or any of their respective
Subsidiaries, wherever located, which could reasonably be expected to cause a
Material Adverse Change; or (iii) has been the site of any Release of Hazardous
Substances or Hazardous Wastes from present or past operations which has caused
at the site or at any third party site any condition that has resulted in or
could reasonably be expected to result in the need for Response that would cause
a Material Adverse Change.
     (c) Certain Actions. Without limiting the foregoing: (i) all necessary
notices have been properly filed, and no further action is required under
current Environmental Law as to each Response or other restoration or remedial
project undertaken by the Borrower or the Guarantors or any of their former
Subsidiaries on any of their presently or formerly owned or operated Property
and (ii) the present and, to the Borrower’s best knowledge, future liability, if
any, of the Borrower and the Guarantors which could reasonably be expected to
arise in connection with requirements under Environmental Laws will not result
in a Material Adverse Change.
     Section 4.16 Permits, Licenses, Etc. The Borrower and the Guarantors
possess all authorizations, Permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade name rights and copyrights which
are material to the conduct of their business. No Person is in violation in any
material respect of the terms under which it possesses such intellectual

-47-



--------------------------------------------------------------------------------



 



property or the right to use such intellectual property. The Borrower and the
Guarantors manage and operate their business in all material respects in
accordance with all applicable Legal Requirements and good industry practices.
     Section 4.17 Gas Contracts. Neither the Borrower nor any of the Guarantors,
as of the date hereof: (a) is obligated in any material respect by virtue of any
prepayment made under any contract containing a “take-or-pay” or “prepayment”
provision or under any similar agreement to deliver hydrocarbons produced from
or allocated to any of the Borrower’s and its Subsidiaries’ Oil and Gas
Properties at some future date without receiving full payment therefor at the
time of delivery, or (b) except as has been disclosed to the Administrative
Agent, has produced gas, in any material amount, subject to, and none of the
Borrower’s and the Guarantors’ Oil and Gas Properties is subject to, balancing
rights of third parties or subject to balancing duties under governmental
requirements.
     Section 4.18 Liens; Titles, Leases, Etc. None of the Property of the
Borrower or any of the Guarantors is subject to any Lien other than Permitted
Liens. On the date of this Agreement, all governmental actions and all other
filings, recordings, registrations, third party consents and other actions which
are necessary to create and perfect the Liens provided for in the Security
Instruments will have been made, obtained and taken in all relevant
jurisdictions. All leases and agreements for the conduct of business of the
Borrower and the Guarantors are valid and subsisting, in full force and effect,
and there exists no default or event of default or circumstance which with the
giving of notice or lapse of time or both would give rise to a default under any
such leases or agreements which could reasonably be expected to cause a Material
Adverse Change. Neither the Borrower nor any of the Guarantors is a party to any
agreement or arrangement (other than this Agreement and the Security
Instruments), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to secure the
Obligations against their respective assets or Properties.
     Section 4.19 Solvency and Insurance. Before and after giving effect to the
making of the initial Advances, the Borrower is, and each Guarantor is, Solvent.
Additionally, each of the Borrower and its Subsidiaries carry insurance required
under Section 5.02.
     Section 4.20 Hedging Agreements. Schedule 4.20 sets forth, as of the date
hereof, a true and complete list of all Interest Hedge Agreements, Hydrocarbon
Hedge Agreements, and any other Hedge Contract of the Borrower and each
Guarantor, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof, all credit support agreements relating thereto (including any margin
required or supplied), and the counterparty to each such agreement.
     Section 4.21 Material Agreements. Schedule 4.21 sets forth a complete and
correct list of all material agreements, leases, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments in effect or to be in effect as of the
date hereof (other than the agreements set forth in Schedule 4.20) providing
for, evidencing, securing or otherwise relating to (a) any Debt of the Borrower
or any of the Guarantors, or (b) any obligation of the Borrower or any of the
Guarantors to issuers of surety or appeal bonds issued for account of the
Borrower or any such Guarantor in excess of $1,000,000, and such list correctly
sets forth the names of the debtor or lessee and creditor or lessor with

-48-



--------------------------------------------------------------------------------



 



respect to the Debt or lease obligations outstanding or to be outstanding and
the Property subject to any Lien securing such Debt or lease obligation. Also
set forth on Schedule 4.21 is a complete and correct list of all material
agreements and other instruments of the Borrower and the Guarantors relating to
the purchase, transportation by pipeline, gas processing, marketing, sale and
supply of natural gas and other Hydrocarbons (other than customary joint
operating agreements and purchase contracts entered into in the ordinary course
of business and which are customary in the oil and gas industry). The Borrower
has heretofore delivered to the Administrative Agent and the Lenders a complete
and correct copy of all such material credit agreements, indentures, purchase
agreements, contracts, letters of credit, guarantees, joint venture agreements,
or other instruments, including any modifications or supplements thereto, as in
effect on the date hereof.
ARTICLE V
AFFIRMATIVE COVENANTS
     So long as any Note or any amount under any Loan Document shall remain
unpaid, any Letter of Credit shall remain outstanding, or any Lender shall have
any Commitment hereunder, the Borrower agrees, unless the Required Lenders shall
otherwise consent in writing, to comply with the following covenants:
     Section 5.01 Compliance with Laws, Etc. The Borrower shall comply, and
cause each of its Subsidiaries to comply, in all material respects with all
Legal Requirements. Without limiting the generality and coverage of the
foregoing, the Borrower shall comply, and shall cause each of its Subsidiaries
to comply, in all material respects, with all Environmental Laws and all laws,
regulations, or directives with respect to equal employment opportunity and
employee safety in all jurisdictions in which the Borrower, or any of its
Subsidiaries do business; provided, however, that this Section 5.01 shall not
prevent the Borrower or any of its Subsidiaries from, in good faith and with
reasonable diligence, contesting the validity or application of any such laws or
regulations by appropriate legal proceedings. Without limitation of the
foregoing, the Borrower shall, and shall cause each of its Subsidiaries to,
(a) maintain and possess all authorizations, Permits, licenses, trademarks,
trade names, rights and copyrights which are necessary to the conduct of its
business and (b) obtain, as soon as practicable, all consents or approvals
required from any states of the United States (or other Governmental
Authorities) necessary to grant the Administrative Agent an Acceptable Security
Interest in the Borrower’s and its Subsidiaries’ Oil and Gas Properties.
     Section 5.02 Maintenance of Insurance.
     (a) The Borrower shall, and shall cause each of its Subsidiaries to,
procure and maintain or shall cause to be procured and maintained continuously
in effect policies of insurance in form and amounts and issued by companies,
associations or organizations reasonably satisfactory to the Administrative
Agent covering such casualties, risks, perils, liabilities and other hazards as
is customary in the industry. In addition, the Borrower shall, and shall cause
each of its Subsidiaries to, comply with all requirements regarding insurance
contained in the Security Instruments.

-49-



--------------------------------------------------------------------------------



 



     (b) The Borrower shall deliver to the Administrative Agent copies of
certificates of insurance, and endorsements and renewals thereof, that are
required herein. All policies of insurance shall either have attached thereto a
Lender’s mortgagee loss payable endorsement for the benefit of the
Administrative Agent, as mortgagee loss payee in form reasonably satisfactory to
the Administrative Agent or shall name the Administrative Agent as an additional
insured, as applicable. The Borrower shall furnish the Administrative Agent with
a certificate of insurance or a certified copy of all policies of insurance
required. All policies or certificates of insurance shall set forth the
coverage, the limits of liability, the name of the carrier, the policy number,
and the period of coverage. In addition, all policies of insurance required
under the terms hereof shall contain an endorsement or agreement by the insurer
that any loss shall be payable in accordance with the terms of such policy
notwithstanding any act of negligence of the Borrower, or a Subsidiary or any
party holding under the Borrower or a Subsidiary which might otherwise result in
a forfeiture of the insurance and the further agreement of the insurer waiving
all rights of setoff, counterclaim or deductions against the Borrower and its
Subsidiaries. All such policies shall contain a provision that notwithstanding
any contrary agreements between the Borrower, its Subsidiaries, and the
applicable insurance company, such policies will not be canceled, allowed to
lapse without renewal, surrendered or amended (which provision shall include any
reduction in the scope or limits of coverage) without at least 30 days’ prior
written notice to the Administrative Agent. In the event that, notwithstanding
the “mortgagee’s loss payable endorsement” requirement of this Section 5.02, the
proceeds of any insurance policy described above are paid to the Borrower or
Subsidiaries and any Obligations are outstanding, the Borrower shall deliver
such proceeds to the Administrative Agent immediately upon receipt.
     Section 5.03 Preservation of Corporate Existence, Etc. The Borrower shall
preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its corporate or limited liability company, as applicable, existence,
rights, franchises, and privileges in the jurisdiction of its incorporation or
organization, as applicable, and qualify and remain qualified, and cause each
such Subsidiary to qualify and remain qualified, as a foreign entity in each
jurisdiction in which qualification is necessary or desirable in view of its
business and operations or the ownership of its Properties, and, in each case,
where failure to qualify or preserve and maintain its rights and franchises
could reasonably be expected to cause a Material Adverse Change.
     Section 5.04 Payment of Taxes, Etc. The Borrower shall pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (a) all taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits or Property that are
material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by law
become a Lien upon its Property; provided, however, that neither the Borrower
nor any such Subsidiary shall be required to pay or discharge any such tax,
assessment, charge, levy, or claim which is being contested in good faith and by
appropriate proceedings, and with respect to which reserves in conformity with
GAAP have been provided.
     Section 5.05 Visitation Rights. At any reasonable time and from time to
time, upon reasonable notice, the Borrower shall, and shall cause its
Subsidiaries to, permit the Administrative Agent and any Lender or any of their
respective agents or representatives thereof, to (a) examine and make copies of
and abstracts from the records and books of account of, and visit and inspect at
their reasonable discretion the Properties of, the Borrower and any such

-50-



--------------------------------------------------------------------------------



 



Subsidiary, and (b) discuss the affairs, finances and accounts of the Borrower
and any such Subsidiary with any of their respective officers or directors.
     Section 5.06 Reporting Requirements. The Borrower shall furnish to the
Administrative Agent and each Lender:
     (a) Annual Financials. As soon as available and in any event not later than
120 days after the end of each fiscal year of the Borrower and its consolidated
Subsidiaries, commencing with fiscal year ending December 31, 2008: (i) a copy
of the annual audit report for such year for the Borrower and such consolidated
Subsidiaries, including therein the Borrower’s and such consolidated
Subsidiaries’ consolidated balance sheets as of the end of such fiscal year and
the Borrower’s and such consolidated Subsidiaries’ consolidated statements of
income, cash flows, and retained earnings, in each case certified by independent
certified public accountants of national standing reasonably acceptable to the
Administrative Agent and including any management letters delivered by such
accountants to the Borrower or any Subsidiary in connection with such audit,
(ii) a certificate of such accounting firm to the Administrative Agent and the
Lenders stating that, in the course of the regular audit of the business of the
Borrower and its consolidated Subsidiaries, if any, which audit was conducted by
such accounting firm in accordance with generally accepted auditing standards,
such accounting firm has obtained no knowledge that a Default has occurred and
is continuing, or if, in the opinion of such accounting firm, a Default has
occurred and is continuing, a statement as to the nature thereof, and (iii) a
Compliance Certificate executed by a Responsible Officer of the Borrower;
     (b) Quarterly Financials. As soon as available and in any event not later
than 60 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower and its consolidated Subsidiaries, commencing with
fiscal quarter ended June 30, 2008: (i) the unaudited consolidated balance sheet
and the unaudited consolidated statements of income, cash flows, and retained
earnings of each such Person for the period commencing at the end of the
previous year and ending with the end of such fiscal quarter, all in reasonable
detail and duly certified with respect to such consolidated statements (subject
to the absence of footnotes and to year end audit adjustments) by a Responsible
Officer of the Borrower as having been prepared in accordance with GAAP; and
(ii) a Compliance Certificate executed by a Responsible Officer of the Borrower;
     (c) Oil and Gas Reserve Reports.
          (i) As soon as available but in any event on or before March 1 of each
year, an Independent Engineering Report dated effective as of January 1 for such
year;
          (ii) As soon as available but in any event on or before September 1 of
each year, an Internal Engineering Report dated effective as of July 1 for such
year;
          (iii) Such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base;
          (iv) With the delivery of each Engineering Report, a certificate from
a Responsible Officer of the Borrower certifying that, to his best knowledge and
in all material

-51-



--------------------------------------------------------------------------------



 



respects: (a) the information contained in the Engineering Report and any other
information delivered in connection therewith is true and correct, (b) the
Borrower or its Subsidiary, as applicable, owns good and marketable title to the
Oil and Gas Properties evaluated in such Engineering Report, and such Properties
are subject to an Acceptable Security Interest and are free of all Liens except
for Permitted Liens, (c) except as set forth on an exhibit to the certificate,
on a net basis there are no gas imbalances, take or pay or other prepayments
with respect to its Oil and Gas Properties evaluated in such Engineering Report
which would require the Borrower or any of its Subsidiaries to deliver
Hydrocarbons produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor, (d) none of its or
its Subsidiaries’ Oil and Gas Properties have been sold since the date of the
last Borrowing Base determination except as set forth on an exhibit to the
certificate, which certificate shall list all of its Oil and Gas Properties sold
and in such detail as reasonably required by the Required Lenders, (e) attached
to the certificate is a list of its Oil and Gas Properties added to and deleted
from the immediately prior Engineering Report and a list showing any change in
working interest or net revenue interest in its Oil and Gas Properties occurring
and the reason for such change, (f) attached to the certificate is a list of all
Persons disbursing proceeds to the Borrower or any of its Subsidiaries, as
applicable, from its Oil and Gas Properties, (g) except as set forth on a
schedule attached to the certificate, all of the Oil and Gas Properties
evaluated by such Engineering Report are pledged as Collateral for the
Obligations, and (h) attached to the certificate is a monthly cash flow budget
for the 12 months following the delivery of such certificate setting forth the
Borrower’s projections for production volumes, revenues, expenses, taxes and
budgeted capital expenditures during such period;
     (d) Production Reports. As soon as available and in any event within
60 days after the end of each fiscal quarter, commencing with the fiscal quarter
ended June 30, 2008, a report certified by a Responsible Officer of the Borrower
in form and substance satisfactory to the Administrative Agent prepared by the
Borrower (i) covering each of the Oil and Gas Properties of the Borrower and its
Subsidiaries and detailing on a quarterly basis (A) the production, revenue, and
price information and associated operating expenses for each such quarter,
(B) any changes to any producing reservoir, production equipment, or producing
well during each such quarter, which changes could cause a Material Adverse
Change and (C) any sales of the Borrower’s or any Subsidiaries’ Oil and Gas
Properties during each such quarter; and (ii) setting forth a true and complete
list of all Hedge Contracts of the Borrower and its Subsidiaries and detailing
the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof, all credit support agreements relating thereto (including any margin
required or supplied), and the counterparty to each such agreement;
     (e) Defaults. As soon as possible and in any event within five days after
(i) the occurrence of any Default or (ii) the occurrence of any default under
any instrument or document evidencing Debt of the Borrower or any Subsidiary, in
each case known to any officer of the Borrower or any of its Subsidiaries which
is continuing on the date of such statement, a statement of a Responsible
Officer of the Borrower setting forth the details of such Default or default, as
applicable, and the actions which the Borrower or such Subsidiary has taken and
proposes to take with respect thereto;

-52-



--------------------------------------------------------------------------------



 



     (f) Termination Events. As soon as possible and in any event (i) within
30 days after (A) the Borrower, any Guarantor or any of their respective
Subsidiaries knows or has reason to know that any Termination Event described in
clause (a) of the definition of Termination Event with respect to any Plan has
occurred, or (B) the Borrower acquires knowledge that any other member of the
Controlled Group knows that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within 10 days after (A) the Borrower, any Guarantor or any of their
respective Subsidiaries knows or has reason to know that any other Termination
Event with respect to any Plan has occurred, or (B) the Borrower acquires
knowledge that any other Affiliate of the Borrower knows that any other
Termination Event with respect to any Plan has occurred, a statement of a
Responsible Officer of the Borrower describing such Termination Event and the
action, if any, which the Borrower or such Affiliate proposes to take with
respect thereto;
     (g) Termination of Plans. Promptly and in any event within two Business
Days after (i) receipt thereof by the Borrower, any Guarantor or any of their
respective Subsidiaries from the PBGC, or (ii) the Borrower acquires knowledge
of any other Controlled Group member’s receipt thereof from the PBGC, copies of
each notice received by the Borrower or any such member of the Controlled Group
of the PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan;
     (h) Other ERISA Notices. Promptly and in any event within five Business
Days after (i) receipt thereof by the Borrower, any Guarantor or any of their
respective Subsidiaries from a Multiemployer Plan sponsor, or (ii) the Borrower
acquires knowledge of any other Controlled Group member’s receipt thereof from a
Multiemployer Plan sponsor, a copy of each notice received by the Borrower or
any member of the Controlled Group concerning the imposition or amount of
withdrawal liability pursuant to Section 4202 of ERISA;
     (i) Environmental Notices. Promptly upon the receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any form of request, notice,
summons or citation received from the Environmental Protection Agency, or any
other Governmental Authority, concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor and could cause a
Material Adverse Change, (ii) any action or omission on the part of the Borrower
or any of its Subsidiaries or any of their former Subsidiaries in connection
with Hazardous Waste or Hazardous Substances which could reasonably result in
the imposition of liability therefor that could cause a Material Adverse Change,
including any information request related to, or notice of, potential
responsibility under CERCLA, or (iii) concerning the filing of a Lien upon,
against or in connection with the Borrower or any of its Subsidiaries or their
former Subsidiaries, or any of their leased or owned Property, wherever located;
     (j) Other Governmental Notices. Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any of its Subsidiaries,
a copy of any notice, summons, citation, or proceeding seeking to modify in any
material respect, revoke, or suspend any material contract, license, permit or
agreement with any Governmental Authority;
     (k) Material Changes. Prompt written notice of any condition or event of
which the Borrower or any of its Subsidiaries has knowledge, which condition or
event has resulted or may reasonably be expected to result in (i) a Material
Adverse Change or (ii) a breach of or

-53-



--------------------------------------------------------------------------------



 



noncompliance with any material term, condition, or covenant of any material
contract to which the Borrower or any of its Subsidiaries is a party or by which
they or their Properties may be bound;
     (l) Disputes, Etc. Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of the Borrower or any of its Subsidiaries
threatened, or affecting the Borrower or any of its Subsidiaries which, if
adversely determined, could reasonably be expected to cause a Material Adverse
Change, or any material labor controversy of which the Borrower or any of its
Subsidiaries has knowledge resulting in or reasonably considered to be likely to
result in a strike against the Borrower or any of its Subsidiaries and (ii) any
claim, judgment, Lien or other encumbrance (other than a Permitted Lien)
affecting any Property of the Borrower or any of its Subsidiaries if the value
of the claim, judgment, Lien, or other encumbrance affecting such Property shall
exceed $1,000,000;
     (m) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any of its Subsidiaries by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower or any of its Subsidiaries, and a copy
of any response by the Borrower or any of its Subsidiaries, or the Board of
Managers (or other applicable governing body) of the Borrower or any of its
Subsidiaries, to such letter or report;
     (n) Notices Under Other Loan Agreements. Promptly after the furnishing
thereof, copies of any statement, report or notice furnished to any Person
pursuant to the terms of any indenture, loan or credit or other similar
agreement, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 5.06;
     (o) USA Patriot Act. Promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act; and
     (p) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Subsidiaries, as any Lender through the Administrative
Agent may from time to time reasonably request.; the Administrative Agent agrees
to provide the Lenders with copies of any material notices and information
delivered solely to the Administrative Agent pursuant to the terms of this
Agreement.
     Section 5.07 Maintenance of Property. Subject to Section 6.04, the Borrower
shall, and shall cause each of its Subsidiaries to, maintain their owned,
leased, or operated Property in good condition and repair, ordinary wear and
tear excepted; and shall abstain, and cause each of its Subsidiaries to abstain
from, knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned or operated
Property involving the Environment that could reasonably be expected to result
in Response activities and that could reasonably be expected to cause a Material
Adverse Change.

-54-



--------------------------------------------------------------------------------



 



     Section 5.08 Agreement to Pledge. The Borrower shall, and shall cause each
Subsidiary to, grant to the Administrative Agent an Acceptable Security Interest
in any Property of the Borrower or any of its Subsidiaries now owned or
hereafter acquired, promptly after receipt of a written request from the
Administrative Agent.
     Section 5.09 Use of Proceeds. The Borrower shall use the proceeds of the
Advances and Letters of Credit (a) to refinance indebtedness under the Existing
Credit Agreement and other indebtedness of Westside, its Subsidiaries, and the
Crusader Subsidiaries, (b) to fund the acquisition and development of Oil and
Gas Properties, (c) for the issuance of letters of credit to support operations,
and (d) for working capital and general corporate purposes.
     Section 5.10 Title Evidence. The Borrower shall from time to time upon the
reasonable request of the Administrative Agent, take such actions and execute
and deliver such documents and instruments as the Administrative Agent shall
require to ensure that the Administrative Agent shall, at all times, have
received satisfactory evidence of title, which shall be in form and substance
acceptable to the Administrative Agent in its reasonable discretion and shall
include evidence of title regarding the before payout and after payout ownership
interests held by the Borrower and the Borrower’s Subsidiaries, for all wells
located on the Oil and Gas Properties covered thereby as to the ownership of Oil
and Gas Properties of the Borrower and its Subsidiaries, and reflecting that the
Administrative Agent has an Acceptable Security Interest in such Oil and Gas
Properties of the Borrower and its Subsidiaries, constituting at least 80% of
the present value of the Proven Reserves of the Borrower and its Subsidiaries as
reasonably determined by the Administrative Agent.
     Section 5.11 Further Assurances; Cure of Title Defects; Mortgages. The
Borrower shall, and shall cause each Subsidiary to, cure promptly any defects in
the creation and issuance of the Notes and the execution and delivery of the
Security Instruments and this Agreement. The Borrower hereby authorizes the
Lenders or the Administrative Agent to file any financing statements without the
signature of the Borrower to the extent permitted by applicable law in order to
perfect or maintain the perfection of any security interest granted under any of
the Loan Documents. The Borrower at its expense will, and will cause each
Subsidiary to, promptly execute and deliver to the Administrative Agent upon
request all such other documents, agreements and instruments to comply with or
accomplish the covenants and agreements of the Borrower or any Subsidiary, as
the case may be, in the Security Instruments and this Agreement, or to further
evidence and more fully describe the collateral intended as security for the
Notes, or to correct any omissions in the Security Instruments, or to state more
fully the security obligations set out herein or in any of the Security
Instruments, or to perfect, protect or preserve any Liens created pursuant to
any of the Security Instruments, or to make any recordings, to file any notices
or obtain any consents, all as may be necessary or appropriate in connection
therewith or to enable the Administrative Agent to exercise and enforce its
rights and remedies with respect to any Collateral. Without limiting the
generality of the foregoing or any other provision herein, the Borrower shall,
at all times, cause the Administrative Agent to have an Acceptable Security
Interest in substantially all of the Borrower’s and its Subsidiaries’ Proven
Reserves (based on the values set forth in the Engineering Report most recently
delivered to the Administrative Agent) and Oil and Gas Properties in connection
therewith. Within 30 days after (a) a request by the Administrative Agent or the
Lenders to cure any title defects or exceptions which are not Permitted Liens
raised by such information or (b) a notice by the Administrative

-55-



--------------------------------------------------------------------------------



 



Agent that the Borrower has failed to comply with Section 5.10, the Borrower
shall (i) cure such title defects or exceptions which are not Permitted Liens or
substitute acceptable Oil and Gas Properties with no title defects or exceptions
except for Permitted Liens covering Collateral of an equivalent value and
(ii) deliver to the Administrative Agent satisfactory title evidence in form and
substance acceptable to the Administrative Agent in its reasonable business
judgment as to the Borrower’s and its Subsidiaries’ ownership of such Oil and
Gas Properties and the Administrative Agent’s Liens and security interests
therein as are required to maintain compliance with Section 5.10.
     Section 5.12 Post-Closing Requirements. The Borrower shall address and
resolve each of the matters described on Schedule 5.12 on or before the date
specified for such matter on such schedule, in each case to the reasonable
satisfaction of the Administrative Agent.
ARTICLE VI
NEGATIVE COVENANTS
     So long as any Note or any amount under any Loan Document shall remain
unpaid, any Letter of Credit shall remain outstanding, or any Lender shall have
any Commitment, the Borrower agrees, unless the Required Lenders otherwise
consent in writing, to comply with the following covenants.
     Section 6.01 Liens, Etc. The Borrower shall not create, assume, incur, or
suffer to exist, or permit any of its Subsidiaries to create, assume, incur, or
suffer to exist, any Lien on or in respect of any of its Property whether now
owned or hereafter acquired, or assign any right to receive income, except that
the Borrower and its Subsidiaries may create, incur, assume, or suffer to exist:
     (a) Liens securing the Obligations;
     (b) Liens securing the Subordinated Debt to the extent permitted under the
Subordination and Intercreditor Agreement;
     (c) purchase money Liens or purchase money security interests upon or in
any equipment acquired or held by the Borrower or any of its Subsidiaries in the
ordinary course of business prior to or at the time of the Borrower’s or such
Subsidiary’s acquisition of such equipment; provided that the Debt secured by
such Liens (i) was incurred solely for the purpose of financing the acquisition
of such equipment, and does not exceed the aggregate purchase price of such
equipment, (ii) is secured only by such equipment and not by any other assets of
the Borrower and its Subsidiaries, and (iii) is not increased in amount;
     (d) Liens for taxes, assessments, or other governmental charges or levies
not yet due or that (provided foreclosure, sale, or other similar proceedings
shall not have been initiated) are being contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor;
     (e) Liens in favor of vendors, carriers, warehousemen, repairmen,
mechanics, workmen, materialmen, construction, or similar Liens arising by
operation of law in the ordinary

-56-



--------------------------------------------------------------------------------



 



course of business in respect of obligations that are not yet due or that are
being contested in good faith by appropriate proceedings, provided that such
reserve as may be required by GAAP shall have been made therefor;
     (f) Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of the business of the Borrower or the relevant
Subsidiary to secure amounts owing, which amounts are not yet due or are being
contested in good faith by appropriate proceedings, if such reserve as may be
required by GAAP shall have been made therefor;
     (g) royalties, overriding royalties, net profits interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other burdens on or deductions from the proceeds of production, that
do not secure Debt for borrowed money and that are taken into account in
computing the net revenue interests and working interests of the Borrower or any
of its Subsidiaries warranted in the Security Instruments;
     (h) Liens arising in the ordinary course of business out of pledges or
deposits under workers’ compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of the Borrower;
     (i) Liens arising under operating agreements, unitization and pooling
agreements and orders, farmout agreements, gas balancing agreements and other
agreements, in each case that are customary in the oil, gas and mineral
production business and that are entered into in the ordinary course of business
that are taken into account in computing the net revenue interests and working
interests of the Borrower or any of its Subsidiaries warranted in the Security
Instruments, to the extent that any such Lien referred to in this clause does
not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; and
     (j) easements, rights-of-way, restrictions, and other similar encumbrances,
and minor defects in the chain of title that are customarily accepted in the oil
and gas financing industry, none of which interfere with the ordinary conduct of
the business of Borrower or any Subsidiary or materially detract from the value
or use of the Property to which they apply.
     Section 6.02 Debts, Guaranties, and Other Obligations. The Borrower shall
not, and shall not permit any of its Subsidiaries to, create, assume, suffer to
exist, or in any manner become or be liable in respect of, any Debt except:
     (a) Debt of the Borrower and its Subsidiaries under the Loan Documents;
     (b) the Subordinated Debt;
     (c) Debt in the form of obligations for the deferred purchase price of
Property or services incurred in the ordinary course of business which are not
yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established;

-57-



--------------------------------------------------------------------------------



 



     (d) Debt secured by the Liens permitted under Section 6.01(c) in an
aggregate amount not to exceed $1,000,000 at any time;
     (e) Debt under Hydrocarbon Hedge Agreements or Interest Hedge Agreements
which are not prohibited by the terms of Section 6.14;
     (f) Debt consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the
Borrower in connection with the operation of the Oil and Gas Properties,
including with respect to plugging, facility removal and abandonment of its Oil
and Gas Properties; and
     (g) Debt not otherwise permitted under this Section 6.02, provided that
(i) such Debt is not secured by any Lien, and (ii) the aggregate of amount of
such Debt plus the aggregate amount of Debt permitted under Section 6.02(d)
shall not to exceed $1,000,000 at any time.
     Section 6.03 Agreements Restricting Liens and Distributions. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, create, incur, assume
or permit to exist any contract, agreement or understanding (other than this
Agreement, the Security Instruments and the Subordinated Loan Documents) which
in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property, whether now owned or hereafter
acquired, to secure the Obligations or restricts any Subsidiary from paying
dividends to the Borrower, or which requires the consent of or notice to other
Persons in connection therewith.
     Section 6.04 Merger or Consolidation; Asset Sales. The Borrower shall not,
nor shall it permit any of its Subsidiaries to (a) merge or consolidate with or
into any other Person, other than the merger of a Guarantor with and into the
Borrower or another Guarantor, provided that the Borrower is the surviving
entity of any merger or consolidation between a Guarantor and the Borrower, and
provided further that the Borrower must give Administrative Agent prior written
notice of such merger or consolidation; or (b) sell, lease, transfer, assign,
farm-out, convey, or otherwise dispose of any of its Property (including any
working interest, overriding royalty interest, production payments, net profits
interest, royalty interest, or mineral fee interest) other than: (i) the sale of
Hydrocarbons in the ordinary course of business, (ii) the sale or transfer of
equipment that is (A) obsolete, worn out, depleted or uneconomic and disposed of
in the ordinary course of business, (B) no longer necessary for the business of
such Person or (C) contemporaneously replaced by equipment of at least
comparable use and value, (iii) the sale or transfer of Property not otherwise
permitted under this Section 6.04(b) in an aggregate amount not to exceed 5% of
the Borrowing Base then in effect during any six-month period between scheduled
Borrowing Base redeterminations provided for in Section 2.02(b), provided that
such sale or transfer shall be made in arm’s length transactions and for fair
market value, and (iv) a transfer without consideration or for nominal
consideration of Property from one Loan Party to another Loan Party, provided
that the Borrower must give Administrative Agent prior written notice of such
transfer, and provided further that the Administrative Agent’s Lien on the
transferred Property is not, in the opinion of the Administrative Agent,
released or impaired as a result of such transfer.

-58-



--------------------------------------------------------------------------------



 



     Section 6.05 Restricted Payments. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, make any Restricted Payments except that the
Subsidiaries of the Borrower may make Restricted Payments to the Borrower and
the Guarantors.
     Section 6.06 Investments. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, make or permit to exist any loans, advances, or capital
contributions to, or make any investment in (including the making of any
Acquisition), or purchase or commit to purchase any stock or other securities or
evidences of indebtedness of or interests in any Person, except:
     (a) Liquid Investments;
     (b) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;
     (c) the creation of any additional Subsidiaries in compliance with
Section 6.15; and
     (d) a revolving loan from Knight Energy Group II, LLC (“Knight II”) to
Alpine Energy, LP (“Alpine”), in an amount not to exceed $10,000,000 outstanding
at any time, with a maturity not later than June 30, 2010, pursuant to the
Revolving Note dated as of July 1, 2007 made by Alpine payable to the order of
Crusader Energy Group, LLC (“CEG”), on behalf of Knight II, as amended by the
Note Modification Agreement dated as of May 21, 2008 between Alpine and CEG, on
behalf of Knight II (as so amended, the “Alpine Note”), the proceeds of which
may be used by Alpine only in accordance with the terms of the Alpine Note.
     Section 6.07 Affiliate Transactions. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction or series of transactions (including the purchase,
sale, lease or exchange of Property, the making of any investment, the giving of
any guaranty, the assumption of any obligation or the rendering of any service)
with any of their Affiliates unless such transaction or series of transactions
is on terms no less favorable to the Borrower or the Subsidiary, as applicable,
than those that could be obtained in a comparable arm’s length transaction with
a Person that is not such an Affiliate.
     Section 6.08 Compliance with ERISA. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, (a) engage in, or
permit any Subsidiary or ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, any Subsidiary or any ERISA Affiliate could
be subjected to either a civil penalty assessed pursuant to section 502(c),
(i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code;
(b) terminate, or permit any Subsidiary or ERISA Affiliate to terminate, any
Plan in a manner, or take any other action with respect to any Plan, which could
result in any liability to the Borrower, any Subsidiary or any ERISA Affiliate
to the PBGC; (c) fail to make, or permit any Subsidiary or ERISA Affiliate to
fail to make, full payment when due of all amounts which, under the provisions
of any Plan, agreement relating thereto or applicable law, the Borrower, a
Subsidiary or any ERISA Affiliate is required to pay as contributions thereto;
(d) permit to exist, or allow any Subsidiary or ERISA Affiliate to permit to
exist, any accumulated funding deficiency within the meaning of Section 302 of
ERISA or section 412 of the Code, whether or not waived, with respect to any
Plan; (e) permit, or allow any Subsidiary or ERISA Affiliate to

-59-



--------------------------------------------------------------------------------



 



permit, the actuarial present value of the benefit liabilities (as “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA) under any Plan maintained by the Borrower, any Subsidiary
or any ERISA Affiliate which is regulated under Title IV of ERISA to exceed the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities; (f)
contribute to or assume an obligation to contribute to, or permit any Subsidiary
or ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan; (g) acquire, or permit any Subsidiary or ERISA Affiliate
to acquire, an interest in any Person that causes such Person to become an ERISA
Affiliate with respect to the Borrower, any Subsidiary or any ERISA Affiliate if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (1) any Multiemployer Plan, or (2) any other Plan that is
subject to Title IV of ERISA under which the actuarial present value of the
benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities; (h) incur, or permit any
Subsidiary or ERISA Affiliate to incur, a liability to or on account of a Plan
under section 515, 4062, 4063, 4064, 4201 or 4204 of ERISA; (i) contribute to or
assume an obligation to contribute to, or permit any Subsidiary or ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including
any such plan maintained to provide benefits to former employees of such
entities, that may not be terminated by such entities in their sole discretion
at any time without any material liability; (j) amend or permit any Subsidiary
or ERISA Affiliate to amend, a Plan resulting in an increase in current
liability such that the Borrower, any Subsidiary or any ERISA Affiliate is
required to provide security to such Plan under section 401(a)(29) of the Code;
or (k) permit to exist any occurrence of any Reportable Event (as defined in
Title IV of ERISA), or any other event or condition, which presents a material
(in the opinion of the Required Lenders) risk of such a termination by the PBGC
of any Plan.
     Section 6.09 Sale-and-Leaseback. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, sell or transfer to a Person any Property,
whether now owned or hereafter acquired, if at the time or thereafter the
Borrower or a Subsidiary shall lease as lessee such Property or any part thereof
or other Property which the Borrower or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred.
     Section 6.10 Change of Business. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, make any material change in the character of
its business as an independent oil and gas exploration and production company,
nor will the Borrower or any Subsidiary operate or carry on business in any
jurisdiction other than the United States.
     Section 6.11 Organizational Documents, Name Change. The Borrower shall not,
nor shall it permit any of its Subsidiaries to, amend, supplement, modify or
restate their articles or certificate of incorporation, bylaws, limited
liability company agreements, or other equivalent organizational documents or
amend its name or change its jurisdiction of incorporation, organization or
formation, in any case, without prior written notice to, and prior consent of,
the Administrative Agent; provided that this Section 6.11 shall not prohibit a
merger or consolidation expressly permitted by Section 6.04(a).

-60-



--------------------------------------------------------------------------------



 



     Section 6.12 Use of Proceeds; Letters of Credit. The Borrower will not
permit the proceeds of any Advance or Letters of Credit to be used for any
purpose other than those permitted by Section 5.09. The Borrower will not, and
shall not permit any of its Subsidiaries to, engage in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U). None of the Borrower, any of its Subsidiaries, or any
Person acting on behalf of the Borrower or any of its Subsidiaries has taken or
shall take any action which might cause any of the Loan Documents to violate
Regulation T, U or X or any other regulation of the Board of Governors of the
Federal Reserve System or to violate Section 7 of the Securities Exchange Act of
1934 or any rule or regulation thereunder, in each case as now in effect or as
the same may hereinafter be in effect, including the use of the proceeds of any
Advance or Letters of Credit to purchase or carry any margin stock in violation
of Regulation T, U or X.
     Section 6.13 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any Subsidiary which would require the Borrower or any
Subsidiary to deliver their respective Hydrocarbons produced on a monthly basis
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor.
     Section 6.14 Limitation on Hedging. The Borrower shall not, nor shall it
permit any of its Subsidiaries to:
     (a) purchase, assume, or hold a speculative position in any commodities
market or futures market or enter into any Hedge Contract for speculative
purposes;
     (b) be party to or otherwise enter into any Hydrocarbon Hedge Agreement,
Interest Hedge Agreement or any other Hedge Contract which is entered into for
reasons other than as a part of its normal business operations as a risk
management strategy and/or hedge against changes resulting from market
conditions related to the Borrower’s and its Subsidiaries’ operations; or
     (c) be party to or otherwise enter into any Hydrocarbon Hedge Agreement,
Interest Hedge Agreement or any other Hedge Contract (other than Hedge Contracts
which are in existence on the date hereof and which are permitted under the last
sentence of this Section 6.14) (i) which, when aggregated with all Hedge
Contracts permitted under this Section 6.14 (but excluding put option contracts
purchased by the Borrower or any Subsidiary that are not related to
corresponding calls, collars or swaps) requires the Borrower or any Subsidiary
to deliver more than 90% of the reasonably anticipated production for each month
for the total oil and gas classified as either “proved producing” or “proved
developed non-producing (provided however, the “proved developed non-producing”
reserves included in such calculation shall not exceed 20% of the “proved
producing” reserves) on the most recent Engineering Report delivered pursuant to
Section 5.06(c), (ii) which is longer than three years in duration, or
(iii) other than Hedge Contracts entered into with Swap Counterparties, which is
secured with collateral other than cash.

-61-



--------------------------------------------------------------------------------



 



     Section 6.15 Additional Subsidiaries. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, create or acquire any additional Subsidiaries
without (a) prior written notice to the Administrative Agent and the Required
Lenders, (b) such new Subsidiary executing and delivering to the Administrative
Agent, at its request, a Guaranty, a Pledge Agreement, a Security Agreement, a
Mortgage, and such other Security Instruments (or joinders or supplements
thereto) as the Administrative Agent or the Required Lenders may reasonably
request, (c) the equity holder of such Subsidiary executing and delivering to
the Administrative Agent a Pledge Agreement (or joinder or supplement to an
existing Pledge Agreement) pledging 100% of the Equity Interest owned by such
equity holder of such Subsidiary along with the certificates pledged thereby, if
any, and appropriately executed stock powers in blank, if applicable, and
(d) the delivery by the Borrower and such Subsidiary of any certificates,
opinions of counsel, title opinions or other documents as the Administrative
Agent may reasonably request relating to such Subsidiary and its Properties.
     Section 6.16 Account Payables. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, allow any of its trade payables or other accounts
payable to be outstanding for more than 90 days (except in cases where any such
trade payable is being disputed in good faith and adequate reserves under GAAP
have been established).
     Section 6.17 Leverage Ratio. The Borrower shall not permit the Leverage
Ratio at the end of each fiscal quarter, commencing with the fiscal quarter
ending June 30, 2008, to be greater than 3.50 to 1.00.
     Section 6.18 Current Ratio. The Borrower shall not permit the ratio of, as
of the last day of each fiscal quarter, commencing with the fiscal quarter
ending June 30, 2008, (a) its consolidated current assets to (b) its
consolidated current liabilities, to be less than 1.00 to 1.00. For purposes of
this calculation (i) “current assets” shall include the aggregate Unused
Commitment Amount but shall exclude (A) any cash deposited with or at the
request of a counterparty to any Hedge Contract, and (B) any assets representing
a valuation account arising from the application of SFAS 133 and 143, and (ii)
“current liabilities” shall exclude, as of the date of calculation, the current
portion of long-term Debt existing under this Agreement and the current portion
of long-term Debt existing under the Subordinated Credit Agreement and any
liabilities representing a valuation account arising from the application of
SFAS 133 and 143.
     Section 6.19 Interest Coverage Ratio. The Borrower shall not permit the
ratio of, as of the last day of each fiscal quarter, commencing with the fiscal
quarter ending June 30, 2008, (a) the consolidated EBITDA of the Borrower
calculated for the four fiscal quarters then ended, to (ii) the consolidated
Interest Expense of the Borrower for the four fiscal quarters then ended, to be
less than 2.50 to 1.00.
     Section 6.20 Subordinated Debt. Except as otherwise permitted by the terms
of the Subordination and Intercreditor Agreement, neither the Borrower nor any
of its Subsidiaries shall (b) make any optional, mandatory or scheduled payments
on account of principal (whether by redemption, purchase, retirement,
defeasance, set-off or otherwise), interest, premiums and fees in respect of the
Subordinated Debt, or (b) amend, supplement or otherwise modify the terms of the
Subordinated Debt.

-62-



--------------------------------------------------------------------------------



 



     Section 6.21 2008 Long-Term Incentive Plan. The Borrower shall not, and
shall not permit any of its Subsidiaries to, amend or otherwise modify the
Borrower’s 2008 Long-Term Incentive Plan to increase the number of options
available for award thereunder or to change the Eligible Persons (as such term
is defined in the 2008 Long-Term Incentive Plan) to whom such options may be
granted, without the written approval of the Administrative Agent.
ARTICLE VII
EVENTS OF DEFAULT; REMEDIES
     Section 7.01 Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under any Loan Document:
     (a) Payment. The Borrower or any other Loan Party shall fail to pay when
due any principal, interest, fees, reimbursements, indemnifications, or other
amounts payable hereunder, under the Notes, or under any other Loan Document;
     (b) Representation and Warranties. Any representation or warranty made or
deemed to be made (i) by the Borrower, any Guarantor or any of their respective
Subsidiaries (or any of their respective officers) in this Agreement or in any
other Loan Document, or (ii) by the Borrower, any Guarantor or any of their
respective Subsidiaries (or any of their respective officers) in connection with
this Agreement or any other Loan Document, shall prove to have been incorrect in
any material respect when made or deemed to be made;
     (c) Covenant Breaches. The Borrower, any Guarantor or any of their
respective Subsidiaries shall fail to (i) perform or observe any covenant
contained in Section 5.02(a), Section 5.03, Section 5.06(e), the fifth sentence
of Section 5.11, or Article VI or (ii) fail to perform or observe any other term
or covenant set forth in this Agreement or in any other Loan Document which is
not covered by clause (i) above or any other provision of this Section 7.01 if
such failure shall remain unremedied for 30 days after the occurrence of such
breach or failure;
     (d) Cross Defaults. (i) The Borrower, any Guarantor or any of their
respective Subsidiaries shall fail to pay any principal of or premium or
interest on its Debt which is outstanding in a principal amount of at least
$1,000,000 individually or when aggregated with all such Debt of the Borrower,
any Guarantor or any of their respective Subsidiaries so in default (but
excluding Debt evidenced by the Notes) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt
(including, without limitation, the Subordinated Credit Agreement); (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to Debt which is outstanding in a principal amount of at
least $1,000,000 individually or when aggregated with all such Debt of the
Borrower, such Subsidiary, or such Guarantor so in default, and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or (iii) any such Debt
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), prior to the stated maturity
thereof; provided that, for purposes of this subsection

-63-



--------------------------------------------------------------------------------



 



7.01(d), the “principal amount” of the obligations in respect of any Hedge
Contracts at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that would be required to be paid if such Hedge
Contracts were terminated at such time.
     (e) Insolvency. The Borrower, any Guarantor, or any of their respective
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower, any Guarantor or any of their respective
Subsidiaries, seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property and, in the case of
any such proceeding instituted against the Borrower, any such Guarantor or any
such Subsidiary either such proceeding shall remain undismissed for a period of
30 days or any of the actions sought in such proceeding shall occur; or the
Borrower, any of its Subsidiaries, or any Guarantor shall take any company
action to authorize any of the actions set forth above in this Section 7.01(e);
     (f) Judgments. Any judgment or order for the payment of money in excess of
$1,000,000 shall be rendered against the Borrower, any Guarantor or any of their
respective Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;
     (g) Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, (i) such Termination Event shall not have
been corrected and (ii) the then present value of such Plan’s vested benefits
exceeds the then current value of assets accumulated in such Plan by more than
the amount of $1,000,000 (or in the case of a Termination Event involving the
withdrawal of a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), the withdrawing employer’s proportionate share of such excess shall
exceed such amount);
     (h) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding
$1,000,000;
     (i) Change of Control. The Borrower shall have discontinued its usual
business or a Change of Control shall have occurred;
     (j) Borrowing Base. Any failure to cure any Borrowing Base deficiency in
accordance with Section 2.05;

-64-



--------------------------------------------------------------------------------



 



     (k) Loan Documents. Any provision of any Loan Document shall for any reason
cease to be valid and binding on the Borrower or a Guarantor or any of their
respective Subsidiaries or any such Person shall so state in writing;
     (l) Security Instruments. (i) The Administrative Agent shall fail to have
an Acceptable Security Interest in any portion of the Collateral or (ii) any
Security Instrument shall at any time and for any reason cease to create the
Lien on the Property purported to be subject to such agreement in accordance
with the terms of such agreement, or cease to be in full force and effect, or
shall be contested by the Borrower, any Guarantor or any of their respective
Subsidiaries;
     (m) Potential Failure of Title. The title of the Borrower, any Guarantor or
any of their respective Subsidiaries to any of the Oil and Gas Properties
subject to the Mortgages, or any material part thereof, shall become the subject
matter of litigation before any Governmental Authority or arbitrator which could
reasonably be expected to result in a Material Adverse Change with respect to
the Borrower’s, such Guarantor’s or such Subsidiary’s title to such Oil and Gas
Properties;
     (n) Material Adverse Change. An event resulting in a Material Adverse
Change shall have occurred; or
     (o) Casualty. Loss, theft, substantial damage or destruction of a material
portion of the Collateral the subject of any Security Instrument not fully
covered by insurance (except for deductibles and allowing for the depreciated
value of such Collateral) shall have occurred.
     (p) Subordinated Credit Agreement. An “Event of Default” under the
Subordinated Credit Agreement shall have occurred.
     (q) Subordination and Intercreditor Agreement. The subordination provisions
of the Subordination and Intercreditor Agreement shall be invalidated or
otherwise cease to be in full force and effect.
     Section 7.02 Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to Section 7.01(e)) shall have occurred
and be continuing, then, and in any such event,
     (a) the Administrative Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender and the Issuing Lender to make extensions of credit
hereunder, including making Advances and issuing, increasing or extending
Letters of Credit, to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;

-65-



--------------------------------------------------------------------------------



 



     (b) the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Required Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
the Letter of Credit Exposure as security for the Obligations; and
     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Instruments, the Guaranties, and any other Loan Document for
the ratable benefit of the Secured Parties by appropriate proceedings.
     Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.01(e) shall occur,
     (a) (i) the obligation of each Lender and the Issuing Lender to make
extensions of credit hereunder, including making Advances and issuing,
increasing or extending Letters of Credit, shall terminate, and (ii) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Loan Documents
shall become and be forthwith due and payable in full, without notice of intent
to demand, demand, presentment for payment, notice of nonpayment, protest,
notice of protest, grace, notice of dishonor, notice of intent to accelerate,
notice of acceleration, and all other notices, all of which are hereby expressly
waived by the Borrower;
     (b) the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account an amount of cash equal to the outstanding Letter of Credit
Exposure as security for the Obligations; and
     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Instruments, the Guaranties, and any other Loan Document for
the ratable benefit of the Secured Parties by appropriate proceedings.
     Section 7.04 Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, each of the Administrative Agent, the
Issuing Lender and each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Administrative Agent, the
Issuing Lender or such Lender to or for the credit or the account of the
Borrower or any of its Subsidiaries against any and all of the obligations of
the Borrower or any of its Subsidiaries now or hereafter existing under this
Agreement, the Notes held by the Administrative Agent, the Issuing Lender or
such Lender, and the other Loan Documents, irrespective of whether or not the
Administrative Agent, the Issuing Lender or such Lender shall have made any
demand under this Agreement, such Notes, or such other Loan Documents, and
although such obligations may be unmatured. The Administrative Agent, the
Issuing Lender and each Lender agrees to promptly notify the Borrower after any
such set off and application made by the Administrative Agent, the Issuing
Lender or such Lender, provided that the failure to give such notice shall not
affect the validity of such set off and application. The rights of the
Administrative Agent, the Issuing Lender and each Lender under this Section 7.04
are in addition to any other rights and remedies

-66-



--------------------------------------------------------------------------------



 



(including other rights of set off) that the Administrative Agent, the Issuing
Lender or such Lender may have.
     Section 7.05 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent, the Issuing Lender and the Lenders is intended to be
exclusive of any other remedy, and each remedy shall be cumulative of all other
remedies existing by contract, at law, in equity, by statute or otherwise.
     Section 7.06 Application of Proceeds. From and during the continuance of
any Event of Default, any monies or Property actually received by the
Administrative Agent pursuant to this Agreement or any other Loan Document, as a
result of the exercise of any rights or remedies under any Security Instrument
or any other agreement with the Borrower, any Guarantor or any of their
respective Subsidiaries which secures any of the Obligations, shall be applied
in the following order:
     (a) First, to the payment of all amounts, including costs and expenses
incurred in connection with the collection of such proceeds and the payment of
any part of the Obligations, due to the Administrative Agent under any of the
expense reimbursement or indemnity provisions of this Agreement or any other
Loan Document, any Security Instrument or other collateral documents, and any
applicable law;
     (b) Second, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment or cash
collateralization of the Obligations then due and payable, including Obligations
with respect to Letters of Credit and Obligations with respect to Hedge
Contracts; and
     (c) Third, the remainder, if any, to the Subordinated Agent as required
under the Subordination and Intercreditor Agreement.
ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER
     Section 8.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof and of the other Loan Documents,
together with such powers as are reasonably incidental thereto. As to any
matters not expressly provided for by this Agreement or any other Loan Document
(including enforcement or collection of the Notes), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and all holders of
Notes; provided, however, that the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement, any other Loan Document, or applicable law.
     Section 8.02 Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or

-67-



--------------------------------------------------------------------------------



 



omitted to be taken (INCLUDING THE ADMINISTRATIVE AGENT’S OWN NEGLIGENCE) by it
or them under or in connection with this Agreement or the other Loan Documents,
except for its or their own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final and nonappealable
judgment. Without limitation of the generality of the foregoing, the
Administrative Agent: (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the
Administrative Agent; (b) may consult with legal counsel (including counsel for
the Borrower), independent public accountants, and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants, or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties, or representations
made in or in connection with this Agreement or the other Loan Documents;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document on the part of the Borrower or its Subsidiaries or to
inspect the Property (including the books and records) of the Borrower or its
Subsidiaries; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency, or value of this
Agreement or any other Loan Document; and (f) shall incur no liability under or
in respect of this Agreement or any other Loan Document by acting upon any
notice, consent, certificate, or other instrument or writing (which may be by
telecopier or facsimile) believed by it to be genuine and signed or sent by the
proper party or parties.
     Section 8.03 The Administrative Agent and Its Affiliates. With respect to
its Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not the
Administrative Agent. The term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, the Borrower or any of its Subsidiaries, and any Person
who may do business with or own securities of the Borrower or any such
Subsidiary, all as if the Administrative Agent were not an agent hereunder and
without any duty to account therefor to the Lenders.
     Section 8.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the Financial Statements and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
     Section 8.05 Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND THE ISSUING LENDER AND EACH AFFILIATE THEREOF AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT
REIMBURSED BY THE

-68-



--------------------------------------------------------------------------------



 



BORROWER), ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES FROM AND AGAINST ANY
AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT AND THE ISSUING LENDER IN ANY WAY RELATING TO OR ARISING
OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT
OR THE ISSUING LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING
THE ADMINISTRATIVE AGENT’S AND THE ISSUING LENDER’S OWN NEGLIGENCE), AND
INCLUDING ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR
ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM THE
ADMINISTRATIVE AGENT’S OR THE ISSUING LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND
NONAPPEALABLE JUDGMENT. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES
TO REIMBURSE THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER PROMPTLY UPON
DEMAND FOR ITS RATABLE SHARE OF ANY OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL
FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT
(WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT OR THE ISSUING
LENDER IS NOT REIMBURSED FOR SUCH BY THE BORROWER.
     Section 8.06 Successor Administrative Agent and Issuing Lender. The
Administrative Agent or the Issuing Lender may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders upon receipt of written
notice from the Required Lenders to such effect. Upon receipt of notice of any
such resignation or removal, the Required Lenders shall have the right to
appoint a successor Administrative Agent or Issuing Lender with, if any Event of
Default has not occurred and is not continuing, the consent of the Borrower,
which consent shall not be unreasonably withheld. If no successor Administrative
Agent or Issuing Lender shall have been so appointed by the Required Lenders
with the consent of the Borrower, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s or Issuing Lender’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent or Issuing Lender, then the retiring Administrative Agent
or Issuing Lender may, on behalf of the Lenders and the Borrower, appoint a
successor Administrative Agent or Issuing Lender, which shall be, in the case of
a successor agent, a commercial bank organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $500,000,000.00 and, in the case of the Issuing Lender, a
Lender. Upon the acceptance of any appointment as Administrative Agent or
Issuing Lender by a successor Administrative Agent or Issuing Lender, such
successor Administrative Agent or Issuing Lender shall thereupon succeed to and
become vested with all the rights, powers, privileges, and duties

-69-



--------------------------------------------------------------------------------



 



of the retiring Administrative Agent or Issuing Lender, and the retiring
Administrative Agent or Issuing Lender shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents, except that the
retiring Issuing Lender shall remain the Issuing Lender with respect to any
Letters of Credit outstanding on the effective date of its resignation or
removal and the provisions affecting the Issuing Lender with respect to such
Letters of Credit shall inure to the benefit of the retiring Issuing Lender
until the termination of all such Letters of Credit. After any retiring
Administrative Agent’s or Issuing Lender’s resignation or removal hereunder as
Administrative Agent or Issuing Lender, the provisions of this Article VIII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent or Issuing Lender under this Agreement and the
other Loan Documents.
     Section 8.07 No Duties. Notwithstanding anything to the contrary contained
herein, none of the Sole Lead Arranger, Syndication Agent or Documentation Agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.
ARTICLE IX
MISCELLANEOUS
     Section 9.01 Amendments, Etc. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Loan Document, nor consent to any
departure by the Borrower or any Subsidiary therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Lenders
and the Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver, or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (a) waive any of the
conditions specified in Section 3.01, (b) increase the Borrowing Base or the
Commitments of the Lenders, (c) reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder or under any other Loan
Document, (d) postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder or extend
the Maturity Date or the Commitment Termination Date, (e) change the percentage
of Lenders which shall be required for the Lenders or any of them to take any
action hereunder or under any other Loan Document, (f) amend Section 2.11,
Section 7.06, or this Section 9.01, (g) amend the definition of “Required
Lenders,” (h) release any Guarantor from its obligations under any Guaranty,
except in connection with a transaction expressly permitted by Section 6.04,
(i) permit the Borrower or any Subsidiary to enter into any merger or
consolidation with or into any other Person that is not expressly permitted by
Section 6.04(a), or amend Section 6.04(a), (j) release any Collateral securing
the Obligations, except for releases of Collateral sold as permitted by this
Agreement, or (k) amend or waive any provision of, nor consent to any departure
by any party thereto from, the Subordination and Intercreditor Agreement, and
provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent or the Issuing Lender in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent or the Issuing Lender, as the case may be, under this
Agreement or any other Loan Document.

-70-



--------------------------------------------------------------------------------



 



     Section 9.02 Notices, Etc. All notices and other communications shall be in
writing (including telecopy or facsimile) and mailed by certified mail, return
receipt requested, telecopied, faxed, hand delivered, or delivered by a
nationally recognized overnight courier, at the address for the appropriate
party specified in Schedule II or at such other address as shall be designated
by such party in a written notice to the other parties. All such notices and
communications shall, when so mailed, telecopied, or hand delivered or delivered
by a nationally recognized overnight courier, be effective when received if
mailed, when telecopy transmission is completed, or when delivered by such
messenger or courier, respectively, except that notices and communications to
the Administrative Agent pursuant to Article II or VIII shall not be effective
until received by the Administrative Agent.
     Section 9.03 No Waiver; Remedies. No failure on the part of any Lender, the
Administrative Agent, or the Issuing Lender to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
     Section 9.04 Costs and Expenses. The Borrower agrees to pay on demand
(a) all reasonable out-of-pocket costs and expenses of the Administrative Agent
in connection with the preparation, execution, delivery, administration,
modification, and amendment of this Agreement, the Notes, the Guaranties, and
the other Loan Documents including the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement,
and (b) all out-of-pocket costs and expenses, if any, of the Administrative
Agent, the Issuing Lender, and each Lender (including reasonable counsel fees
and expenses of the Administrative Agent, the Issuing Lender, and each Lender)
in connection with the enforcement (whether through negotiations, legal
proceedings, or otherwise) of this Agreement, the Notes, the Guaranties, and the
other Loan Documents.
     Section 9.05 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent, and when
the Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, the Issuing Lender, and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights or delegate its duties
under this Agreement or any interest in this Agreement without the prior written
consent of each Lender.
     Section 9.06 Lender Assignments and Participations.
     (a) Assignments. Any Lender may assign to one or more banks or other
entities all or any portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, the Advances owing to it, the
Notes held by it, and the participation interest in the Letter of Credit
Obligations held by it); provided, however, that (i) each such assignment shall
be of a constant, and not a varying, percentage of such Lender’s rights and
obligations assigned under this Agreement and shall be an equal percentage with
respect to both its obligations owing

-71-



--------------------------------------------------------------------------------



 



in respect of the Commitments and the related Advances and Letters of Credit,
(ii) the amount of the Commitments and Advances of such Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall be, if to an entity other
than a Lender, not less than $5,000,000.00 and shall be an integral multiple of
$1,000,000.00 in excess thereof, (iii) each such assignment shall be to an
Eligible Assignee, (iv) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with the Notes subject to such
assignment, and (v) each Eligible Assignee (other than the Eligible Assignee of
the Administrative Agent) shall pay to the Administrative Agent a $3,500
administrative fee. Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Acceptance,
which effective date shall be at least three Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto for all purposes
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (B) such Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).
     (b) Terms of Assignments. By executing and delivering an Assignment and
Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or its
Subsidiaries or the performance or observance by the Borrower or its
Subsidiaries of any of their obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
Financial Statements referred to in Section 4.05 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such Lender or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
     (c) The Register. The Administrative Agent shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a

-72-



--------------------------------------------------------------------------------



 



register for the recordation of the names and addresses of the Lenders and the
Commitments of, and principal amount of the Advances owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Lender, and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Procedures. Upon its receipt of an Assignment and Acceptance executed
by a Lender and an Eligible Assignee, together with the Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of the attached Exhibit A:
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the Borrower.
Within five Business Days after its receipt of such notice, the Borrower shall
execute and deliver to the Administrative Agent in exchange for the surrendered
Notes (A) if such Eligible Assignee has acquired a Commitment, a new Note to the
order of such Eligible Assignee in an amount equal to the Commitment assumed by
it pursuant to such Assignment and Acceptance and (B) if such Lender has
retained any Commitment hereunder, a new Note to the order of such Lender in an
amount equal to the Commitment retained by it hereunder. Such new Notes shall be
dated the effective date of such Assignment and Acceptance and shall otherwise
be in substantially the form of the attached Exhibit D.
     (e) Participations. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments, the
Advances owing to it, its participation interest in the Letter of Credit
Obligations, and the Notes held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including its Commitments to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Notes for all purposes of
this Agreement, (iv) the Borrower, the Administrative Agent, and the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement, and (v) such Lender shall not require the participant’s consent to
any matter under this Agreement, except for change in the principal amount of
the Notes, reductions in fees or interest, releasing all or substantially all of
any Collateral, permitting the Borrower or any Subsidiary to enter into any
merger or consolidation with or into any other, postponement of any date fixed
for any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, or extensions of the Maturity Date or the Commitment
Termination Date. The Borrower hereby agrees that participants shall have the
same rights under Sections 2.12, 2.13, 2.14(c), and 9.07 as a Lender to the
extent of their respective participations.
     Section 9.07 Indemnification. THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUING LENDER, AND EACH AFFILIATE
THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS FROM,
AND DISCHARGE, RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
LOSSES, LIABILITIES, CLAIMS, OR DAMAGES WHICH MAY BE IMPOSED ON, INCURRED BY, OR

-73-



--------------------------------------------------------------------------------



 



ASSERTED AGAINST THEM IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR
ANY ACTION TAKEN OR OMITTED BY THEM UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (INCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSE
INCURRED BY REASON OF THE PERSON BEING INDEMNIFIED’S OWN NEGLIGENCE OR STRICT
LIABILITY) AND INCLUDING ENVIRONMENTAL LIABILITIES, BUT EXCLUDING ANY SUCH
LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSES INCURRED BY REASON OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PERSON TO BE INDEMNIFIED, AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NONAPPEALABLE
JUDGMENT.
     Section 9.08 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart signature page of this Agreement by
facsimile is as effective as executing and delivering this Agreement in the
presence of the other parties to this Agreement.
     Section 9.09 Survival of Representations, Etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the Loan Documents, the making of the Advances and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender’s right to rely on such representations and
warranties. All obligations of the Borrower provided for in Sections 2.12, 2.13,
2.14(c), 9.04, and 9.07 and all of the obligations of the Lenders in
Section 8.05 shall survive any termination of this Agreement and repayment in
full of the Obligations.
     Section 9.10 Severability. In case one or more provisions of this Agreement
or the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.
     Section 9.11 Business Loans. The Borrower warrants and represents that the
Loans evidenced by the Notes are and shall be for business, commercial,
investment, or other similar purposes and not primarily for personal, family,
household, or agricultural use, as such terms are used in Chapter One
(“Chapter One”) of the Texas Credit Code. At all such times, if any, as
Chapter One shall establish a Maximum Rate, the Maximum Rate shall be the
“indicated rate ceiling” (as such term is defined in Chapter One) from time to
time in effect.
     Section 9.12 Governing Law; Submission to Jurisdiction. This Agreement, the
Notes and the other Loan Documents shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas. Without limiting
the intent of the parties set forth above, (a) Chapter 346 of the Texas Finance
Code, as amended (relating to revolving loans and revolving tri-party accounts
(formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)), shall not apply to this
Agreement, the Notes, or the transactions contemplated hereby and (b) to the
extent that any Lender may be subject to Texas law limiting the amount of
interest payable for its account, such

-74-



--------------------------------------------------------------------------------



 



Lender shall utilize the indicated (weekly) rate ceiling from time to time in
effect. Each Letter of Credit shall be governed by the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 500 (1993 version). The Borrower hereby irrevocably submits to the
jurisdiction of any Texas state or federal court sitting in Dallas, Texas, in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, and the Borrower hereby irrevocably agrees that all claims
in respect of such action or proceeding may be heard and determined in such
court. The Borrower hereby unconditionally and irrevocably waives, to the
fullest extent it may effectively do so, any right it may have to the defense of
an inconvenient forum to the maintenance of such action or proceeding. The
Borrower hereby agrees that service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding may be
made by mailing or delivering a copy of such process to such Borrower at its
address set forth in this Agreement. The Borrower agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Section shall affect the rights of any Lender to serve
legal process in any other manner permitted by the law or affect the right of
any Lender to bring any action or proceeding against the Borrower or its
Property in the courts of any other jurisdiction.
     Section 9.13 USA Patriot Act. Each Lender that is subject to the Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrower and each other Loan Party, which information includes the name and
address of the Borrower and each other Loan Party and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower and each other Loan Party in accordance with the Patriot Act.
     Section 9.14 Assumption, Amendment, Restatement and Rearrangement of Prior
Debt. The Borrower hereby assumes all of the Debt and other duties, obligations,
and rights of the Existing Borrower under the Existing Credit Agreement. The
parties hereto agree that this Agreement amends, restates and rearranges the
Existing Credit Agreement in its entirety and is not a new or substitute credit
agreement or novation of the Existing Credit Agreement. The Borrower (a)
represents and warrants that neither it nor any Guarantor has any defenses to
the enforcement of the Security Instruments to which it or such Guarantor is a
party, (b) agrees that according to its terms, the Borrower’s and any
Guarantor’s obligations (and the security interests granted by the Borrower or
any Guarantor) under the Security Instruments to which it is a party will
continue in full force and effect to secure the Obligations and such other
amounts in accordance with the terms of the Loan Documents, and
(c) acknowledges, represents, warrants and agrees that the liens and security
interests granted by it or any Guarantor pursuant to the Security Instruments to
which it or such Guarantor is a party are valid and subsisting and that each of
the Security Instruments to which it or such Guarantor is a party creates a
valid, perfected Lien in favor of the Administrative Agent to secure the
Obligations, covering and encumbering all collateral granted or purported to be
granted by such Security Instrument to which it or such Guarantor is a party.
Each of the Security Instruments remains in full force and effect as executed by
the parties thereto, and nothing herein shall act as a waiver of any of the
Administrative Agent’s or other Secured Parties’ rights under any Security
Instrument, including the waiver of any Default or Event of Default, if any,
however denominated.

-75-



--------------------------------------------------------------------------------



 



     Section 9.15 Subordination and Intercreditor Agreement. The Administrative
Agent is hereby authorized on behalf of the Lenders for the Lenders and their
Affiliates that are Swap Counterparties to enter into the Subordination and
Intercreditor Agreement. A copy of such Subordination and Intercreditor
Agreement will be made available to each Secured Party on the Effective Date and
thereafter upon request. Each Lender and each Swap Counterparty (by receiving
the benefits thereunder and of the Collateral) acknowledges and agrees to the
terms of such Subordination and Intercreditor Agreement and agrees that the
terms thereof shall be binding on such Secured Party and its successors and
assigns, as if it were a party thereto.
     Section 9.16 WAIVER OF JURY TRIAL. THE BORROWER, THE LENDERS, THE ISSUING
LENDER AND THE ADMINISTRATIVE AGENT HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED BY AND HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
     Section 9.17 ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE LOAN
DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of this page intentionally left blank. Signature pages follow.]

-76-



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

              BORROWER:
 
            CRUSADER ENERGY GROUP INC.
 
       
 
  By:   /s/ DAVID D. LE NORMAN
 
            Name: David D. Le Norman     Title: President

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SENIOR CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT / ISSUING LENDER:    
 
                UNION BANK OF CALIFORNIA, N.A.         as Administrative Agent
and Issuing Lender    
 
           
 
  By:   /s/ JERROD BOURGEOIS
 
        Name: Jerrod Bourgeois         Title: Vice President    
 
                LENDERS:    
 
                UNION BANK OF CALIFORNIA, N.A.         as a Lender    
 
           
 
  By:   /s/ JERROD BOURGEOIS
 
        Name: Jerrod Bourgeois         Title: Vice President    

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SENIOR CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.         as a Lender    
 
           
 
  By:   /s/ BRIAN ORLANDO
 
        Name: Brian Orlando         Title: Vice President    

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SENIOR CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  BANK OF SCOTLAND plc         as a Lender    
 
           
 
  By:   /s/ JULIA R. FRANKLIN
 
        Name: Julia R. Franklin         Title: Assistant Vice President    

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SENIOR CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

Exhibit A — Form of Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



             
1.
  Assignor[s]:        
 
     
 
   
 
           
 
     
 
   
 
           
2.
  Assignee[s]:        
 
     
 
   
 
           
 
     
 
   
 
                [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]
 
            3.   Borrower(s):   Crusader Energy Group Inc., a Nevada corporation
 
            4.   Administrative Agent:   Union Bank of California, N.A., as the
administrative agent under the Credit Agreement
 
            5.   Credit Agreement:   $200,000,000 Second Amended and Restated
Credit Agreement dated as of June 26, 2008 among the Borrower, the Lenders
parties thereto, and the Administrative Agent
 
           
6.
  Assigned Interest[s]:        

                              Aggregate                     Amount of   Amount
of   Percentage     Assignor   Assignee   Commitments   Commitment   Assigned of
  CUSIP [s]   [s]   for all Lenders   Assigned   Commitments 5   Number
 
      $    $     %    
 
      $    $     %    
 
      $    $     %    

[7. Trade Date:                                         ]6
Effective Date:                                                              ,
20         .7
The terms set forth in this Assignment and Acceptance are hereby agreed to:

                  ASSIGNOR[S]         [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
Title:    
 
                [NAME OF ASSIGNOR]    

 

5   Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.   6   To be completed if the Assignor(s) and the Assignee(s)
intend that the minimum assignment amount is to be determined as of the Trade
Date.   7   To be inserted by Administrative Agent and which shall be the
effective date of recordation of transfer in the Register thereof.

Exhibit A — Form of Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



             
 
  By:        
 
     
 
Title:    
 
                ASSIGNEE[S]
[NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
Title:    
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
Title:    

[Consented to and]8 Accepted:
UNION BANK OF CALIFORNIA, N.A., as Administrative Agent

         
By
       
 
 
 
Title:    

[Consented to:] 9
UNION BANK OF CALIFORNIA, N.A., as Issuing Lender

         
By
       
 
 
 
Title:    

 

8   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   9   To be added only if the consent of the
Issuing Lender is required by the terms of the Credit Agreement.

Exhibit A — Form of Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



Annex 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1. Representations and Warranties.
1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee (subject to such consents,
if any, as may be required under the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.06 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (vii) if it is a Person that is
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes, attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time,
Exhibit A — Form of Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.
3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of Texas.
Exhibit A — Form of Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
FOR THE PERIOD FROM                     , 200___ TO                      ,
200___
     This certificate dated as of                                         ,
                      is prepared pursuant to the Second Amended and Restated
Credit Agreement dated as of June 26, 2008 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among CRUSADER
ENERGY GROUP INC., a Nevada corporation (“Borrower”), the lenders party thereto
(the “Lenders”), and UNION BANK OF CALIFORNIA, N.A., as administrative agent for
such Lenders (in such capacity, the “Administrative Agent”) and as issuing
lender. Unless otherwise defined in this certificate, capitalized terms that are
defined in the Credit Agreement shall have the meanings assigned to them by the
Credit Agreement.
     The undersigned hereby certifies that:
     (a) that all of the representations and warranties made by the Borrower in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects as if made on this date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date, in which
case it shall have been true and correct in all material respects as of such
earlier date;
     [(b) that no Default or Event of Default has occurred or is continuing;
and]
     [(b) the following Default[s] or Event[s] of Default exist as of the date
hereof or have occurred since the date of the Borrower’s previous certification
to the Agent, if any, and the actions set forth below are being taken to remedy
such circumstances:
                                                                          ; and]
     (c) that for the Borrower and its Subsidiaries and as of the last day of
the previous quarter the following statements, amounts, and calculations were
true and correct:

                  I.   Leverage Ratio — Section 6.171    
 
                    (a)   Consolidated Debt  
$                                        
 
                    (b)   Consolidated EBITDA =  
$                                        
 
               
 
          (i) + (ii) + (iii) + (iv) + (v) + (vi) – (vii) =    
 
               
 
      (i)   Net Income   $                                        
 
               
 
      (ii)   Interest Expense2   $                                        

 

1   EBITDA and its components calculated for the four fiscal quarters then
ended.   2   Only to the extent deducted in determining consolidated Net Income.

Exhibit B — Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



                 
 
      (iii)   taxes2   $                                        
 
               
 
      (iv)   depreciation, amortization and depletion2  
$                                        
 
               
 
      (v)   non-cash charges related to stock based compensation under SFAS
123(R)   $                                        
 
               
 
      (vi)   non-cash losses related to SFAS 133  
$                                        
 
               
 
      (vii)   non-cash gains related to SFAS 133  
$                                        
 
                    Leverage Ratio = (a) to (b)  
                                        
 
                    Maximum Leverage Ratio:   3.50 to 1.00
 
                    COMPLIANCE   YES     NO
 
                II.   Current Ratio — Section 6.18    
 
                    (a)   Consolidated current assets3  
$                                        
 
                    (b)   Consolidated current liabilities4  
$                                        
 
                    Current Ratio = (a) to (b)  
                                        
 
                    Minimum Current Ratio:   1.00 to 1.00
 
                    COMPLIANCE   YES     NO
 
                III.   Interest Coverage Ratio — Section 6.19    
 
                    (a)   Consolidated EBITDA5= see I(b) above =  
$                                        
 
                    (b)   Consolidated Interest Expense6  
$                                        

 

3   For purposes of this calculation, “current assets” shall include, as of the
date of calculation, the Unused Commitment Amount but shall exclude (a) any cash
deposited with or at the request of a counterparty to any Hedge Contract and
(b) any assets representing a valuation account arising from the application of
SFAS 133 and 143.   4   For purposes of this calculation, “current liabilities”
shall exclude, as of the date of calculation, the current portion of Debt
existing under the Credit Agreement, the current portion of long-term Debt
existing under the Subordinated Credit Agreement, and any liabilities
representing a valuation account arising from the application of SFAS 133 and
143.   5   EBITDA and its components calculated for the four fiscal quarters
then ended.   6   Interest Expense calculated for the four fiscal quarters then
ended.

Exhibit B — Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



         
 
  Interest Coverage Ratio = (a) to (b)  
                                        
 
       
 
  Minimum Interest Coverage Ratio:   2.50 to 1.00
 
       
 
  COMPLIANCE   YES     NO

     IN WITNESS THEREOF, I have hereto signed my name to this Compliance
Certificate as of                     , 20___.

              CRUSADER ENERGY GROUP INC.
 
       
 
      By:
 
      Name:
 
      Title:

Exhibit B — Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF MORTGAGE
See attached.
Exhibit C — Form of Mortgage

 



--------------------------------------------------------------------------------



 



EXHIBIT D

FORM OF NOTE

      $                                           , 2008

     For value received, the undersigned Crusader Energy Group Inc., a Nevada
corporation (“Borrower”), hereby promises to pay to the order of
                                                             (“Bank”), the
principal amount of
                                                                    
             Dollars ($                                        ) or, if less,
the aggregate outstanding principal amount of the Advances (as defined in the
Credit Agreement referred to below) made by the Bank to the Borrower, together
with interest on the unpaid principal amount of the Advances from the date of
such Advances until such principal amount is paid in full, at such interest
rates, and at such times, as are specified in the Credit Agreement.
     This Note is one of the Notes referred to in, and is entitled to the
benefits of, and is subject to the terms of, the Second Amended and Restated
Credit Agreement dated as of June 26, 2008 (as the same may be amended,
restated, supplemented or modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders party thereto (the “Lenders”), and Union Bank of
California, N.A., as administrative agent for the Lenders (the “Administrative
Agent”) and as issuing lender (“Issuing Lender”). Capitalized terms used in this
Note that are defined in the Credit Agreement and not otherwise defined in this
Note have the meanings assigned to such terms in the Credit Agreement. The
Credit Agreement, among other things, (a) provides for the making of the
Advances by the Bank to the Borrower in an aggregate amount not to exceed at any
time outstanding the Dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Note and
(b) contains provisions for acceleration of the maturity of this Note upon the
happening of certain events stated in the Credit Agreement and for optional and
mandatory prepayments of principal prior to the maturity of this Note upon the
terms and conditions specified in the Credit Agreement.
     Both principal and interest are payable in lawful money of the United
States of America to the Administrative Agent at the place and in the manner
specified in the Credit Agreement. The Bank shall record payments of principal
made under this Note, but no failure of the Bank to make such recordings shall
affect the Borrower’s repayment obligations under this Note.
     Without being limited thereto or thereby, this Note is secured by the
Security Instruments and guaranteed under the Guaranties.
     Except as specifically provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, protest, notice of intent to accelerate,
notice of acceleration, and any other notice of any kind. No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
holder of this Note shall operate as a waiver of such rights.
Exhibit D — Form of Note

 



--------------------------------------------------------------------------------



 



     This Note shall be governed by, and construed and enforced in accordance
with, the laws of the state of Texas (except that Chapter 346 of the Texas
Finance Code Chapter, which regulates certain revolving credit loan accounts,
shall not apply to this Note).
     THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

                  CRUSADER ENERGY GROUP INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Exhibit D — Form of Note

 



--------------------------------------------------------------------------------



 



EXHIBIT E

FORM OF NOTICE OF BORROWING

[Date]
Union Bank of California, N.A., as Administrative Agent
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071
Attention: [LOAN PROCESSOR]
Ladies and Gentlemen:
The undersigned, Crusader Energy Group Inc., a Nevada corporation (the
“Borrower”), refers to the Second Amended and Restated Credit Agreement dated as
of June 26, 2008 (as the same may be amended, restated, supplement or modified
from time to time, the “Credit Agreement,” the defined terms of which are used
in this Notice of Borrowing unless otherwise defined in this Notice of
Borrowing) among the Borrower, the lenders party thereto (the “Lenders”), and
Union Bank of California, N.A., as administrative agent for the Lenders (the
“Administrative Agent”) and as issuing lender for the Lenders (the “Issuing
Lender”), and hereby gives you irrevocable notice pursuant to Section 2.03(a) of
the Credit Agreement that the undersigned hereby requests a Borrowing, and in
connection with that request sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.03(a) of the
Credit Agreement:

  (a)   The Business Day of the Proposed Borrowing is                     , ___.
    (b)   The Proposed Borrowing will be composed of [Reference Rate Advances]
[Eurodollar Rate Advances].     (c)   The aggregate amount of the Proposed
Borrowing is $                    .     (d)   [The Interest Period for each
Eurodollar Rate Advance made as part of the Proposed Borrowing is [___
month[s]].]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

  (1)   the representations and warranties contained in Article IV of the Credit
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects on and as of the date of the Proposed
Borrowing, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds from the Proposed Borrowing, as though made on and
as of such date, except to the extent that any such representation or warranty
expressly relates solely to

Exhibit E — Form of Notice of Borrowing

 



--------------------------------------------------------------------------------



 



      an earlier date, in which case it shall have been true and correct in all
material respects as of such earlier date; and     (2)   no Default has occurred
and is continuing or would result from the Proposed Borrowing or from the
application of the proceeds therefrom.

                  Very truly yours,

CRUSADER ENERGY GROUP INC.
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Exhibit E — Form of Notice of Borrowing

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF NOTICE OF CONVERSION OR CONTINUATION

[Date]
Union Bank of California, as Administrative Agent
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071
Attention: [LOAN PROCESSOR]
Ladies and Gentlemen:
The undersigned, Crusader Energy Group Inc., a Nevada corporation (the
“Borrower”), refers to the Second Amended and Restated Credit Agreement dated as
of June 26, 2008 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement,” the defined terms
of which are used in this Notice of Conversion or Continuation unless otherwise
defined in this Notice of Conversion or Continuation) among the Borrower, the
lenders party thereto (the “Lenders”), and Union Bank of California, N.A., as
administrative agent for the Lenders (the “Administrative Agent”) and as issuing
lender for the Lenders (the “Issuing Lender”), and hereby gives you irrevocable
notice pursuant to Section 2.03(b) of the Credit Agreement that the undersigned
hereby requests a Conversion or continuation of an outstanding Borrowing, and in
connection with that request sets forth below the information relating to such
Conversion or continuation (the “Proposed Borrowing”) as required by
Section 2.03(b) of the Credit Agreement:

  (e)   The Business Day of the Proposed Borrowing is                     ,
20___.     (f)   The Proposed Borrowing consists of [a Conversion to [Reference
Rate Advances] [Eurodollar Rate Advances]] [a continuation of Eurodollar Rate
Advances].     (g)   The aggregate amount of the Borrowing to be [Converted]
[continued] is $___ and consists of [Reference Rate Advances] [Eurodollar Rate
Advances].     (h)   [The Interest Period for each Eurodollar Rate Advance made
as part of the Proposed Borrowing is [___ month[s]].]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

  (i)   the representations and warranties contained in Article IV of the Credit
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects on and as of the date of the Proposed
Borrowing, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds from the Proposed Borrowing, as though made on and
as of such date, except to the extent that any such representation or warranty
expressly

Exhibit F — Form of Notice of Conversion or Continuation

 



--------------------------------------------------------------------------------



 



      relates solely to an earlier date, in which case it shall have been true
and correct in all material respects as of such earlier date; and     (j)   no
Default has occurred and is continuing or would result from the Proposed
Borrowing or from the application of the proceeds therefrom.

                  Very truly yours,    
 
                CRUSADER ENERGY GROUP INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Exhibit F — Form of Notice of Conversion or Continuation

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF SECURITY AGREEMENT
See attached.
Exhibit G — Form of Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF TRANSFER LETTERS
                                        , 20__
                                          
                                          
                                          

     Re:   Agreement dated                     , by and
between                                        , as Seller, and
                                                            , as Buyer (the
“Contract”).

Ladies and Gentlemen:
Each of Crusader Energy Group Inc. and each of its subsidiaries listed on the
signature page hereof (collectively, “Mortgagor”), has executed a mortgage or
deed of trust dated effective as                                         
(“Mortgage”) for the benefit of Union Bank of California, N.A., as
Administrative Agent for the ratable benefit of itself, the Lenders (as defined
in the Mortgage) and certain other credit parties as described in the Mortgage,
which Mortgage has been recorded in the Real Property Records of the Counties
listed on the attached Exhibit A. A copy of the Mortgage is enclosed. The
properties covered by the Mortgage include all of the oil, gas and other
hydrocarbons and/or other minerals attributable to the above-referenced Contract
to which we understand you are currently a party and includes the well or wells
listed on the attached Exhibit A with respect to which you are remitting
proceeds of production to the Mortgagor. Your division order or lease numbers
for such well or wells are set forth on the attached Exhibit A.
Pursuant to Article III of the Mortgage, the Administrative Agent is entitled to
receive all of Mortgagor’s interest in all Hydrocarbons (as defined in the
Mortgage), which are covered by the above-referenced Contract, all products
obtained or processed therefrom, and the revenues and proceeds attributable
thereto. The assignment of the Hydrocarbons, products and proceeds was effective
as of 7:00 A.M., Dallas, Texas time, on                                         
(“Effective Date”). The Lenders, however, as provided in Article III, have
permitted Mortgagor to collect the Hydrocarbons and the revenues and proceeds
attributable thereto until the Administrative Agent or the Mortgagor shall have
instructed the seller or purchaser of production to deliver such Hydrocarbons
and all proceeds therefrom directly to the Administrative Agent. The purpose of
this letter is to notify you that, commencing immediately upon the receipt
hereof, and in accordance with the terms and conditions of the Mortgage, you are
to deliver all proceeds attributable to the sale of such Hydrocarbons pursuant
to the above-referenced Contract directly to the Administrative Agent at its
office at Lincoln Plaza, 500 N. Akard Street, Suite 4200, Dallas, Texas 75201,
Telephone: (214) 922-4200, Facsimile: (214) 922-4209, Attention:
Exhibit H — Form of Transfer Letter

 



--------------------------------------------------------------------------------



 



                    , or to such other address of which we may subsequently
notify you in writing. If you require the execution of transfer or division
orders, please forward the transfer or division orders to the Administrative
Agent at its address at indicated above, Attention:                     .
Should you have any questions in connection with any of the foregoing, please do
not hesitate to contact us.

              Very truly yours,
 
            UNION BANK OF CALIFORNIA N.A., as     Administrative Agent
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            CRUSADER ENERGY GROUP INC.     HAWK ENERGY FUND I, LLC     By:
Crusader Energy Group Inc., its sole member     KNIGHT ENERGY GROUP, LLC     By:
Crusader Energy Group Inc., its sole member     KNIGHT ENERGY GROUP II, LLC    
By: Crusader Energy Group Inc., its sole member     RCH UPLAND ACQUISITION, LLC
    By: Crusader Energy Group Inc., its sole member
 
       
 
       By:
 
                 David D. Le Norman          President
 
            WESTSIDE ENERGY PRODUCTION COMPANY, LP     By: Westside Energy GP,
L.L.C., its general partner
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit H — Form of Transfer Letter

 



--------------------------------------------------------------------------------



 



EXHIBIT A

      Name and Location of Well   Division Order or Lease No.

Exhibit H — Form of Transfer Letter

 



--------------------------------------------------------------------------------



 



SCHEDULE I
PRICING GRID

Applicable Margins

                              Reference Rate   Eurodollar Rate     Utilization
Level*   Advances   Advances   Commitment Fee
Level I
    0.250 %     1.500 %     0.250 %
Level II
    0.250 %     1.750 %     0.250 %
Level III
    0.500 %     2.000 %     0.125 %

 

*   Utilization Levels are described below and are determined in accordance with
the definition of “Utilization Level”.

1. Level I: If the Utilization Level is less than 50%.
2. Level II: If the Utilization Level is greater than or equal to 50% but less
than 80%.
3. Level III: If the Utilization Level is greater than or equal to 80%.
Schedule I

 



--------------------------------------------------------------------------------



 



SCHEDULE II
BORROWER, ADMINISTRATIVE AGENT, AND LENDER INFORMATION
Each of the commitments to lend set forth herein is governed by the terms of the
Agreement which provides for, among other things, borrowing base limitations
which may restrict the Borrower’s ability to request (and the Lenders’
obligation to provide) Credit Extensions to a maximum amount which is less than
the commitments set forth in this Schedule II.
Administrative Agent:
Union Bank of California, N.A.
Lincoln Plaza
500 N. Akard Street, Suite 4200
Dallas, Texas 75201
Attention: Mr. M Jarrod Bourgeois
Facsimile: 214-922-4209
Borrower:
Crusader Energy Group Inc.
4747 Gaillardia Parkway
Oklahoma City, OK 73142
Attention: John G. Heinen
Facsimile: 405-285-7522

      Lenders:   Applicable Lending Offices:
Union Bank of California, N.A.

Commitment: $70,000,000.00
  Eurodollar Lending Office
1980 Saturn Street, Mail Code V01-120
Monterey Park, CA 91754
Telephone: (323) 720-2870
Telecopy: (323) 724-6198 and (323) 724-0042
Attention: Maria Suncin, Commercial Loan Operations Department
Email: #clo_synd @uboc.com
 
   
 
  Domestic Lending Office
 
  Same as Eurodollar Lending Office
 
   
JPMorgan Chase Bank, N.A.

Commitment: $70,000,000.00
  Eurodollar Lending Office
1 Chase Tower
10 South Dearborn
IL1-0010
Chicago, Illinois 60603
Telephone: (312) 732-5078
Telecopy: (312) 385-7096
Attention: Walter Jones

 



--------------------------------------------------------------------------------



 



      Lenders:   Applicable Lending Offices:
 
  With a copy to:
2200 Ross Ave., TX1-2911
3rd Floor
Dallas, Texas 75201
Attention: Brian Orlando
Telephone: (214) 965-3245
Telecopy: (214) 965-3280
 
   
 
  Domestic Lending Office
Same as Eurodollar Lending Office
 
   
Bank of Scotland

Commitment: $60,000,000.00
  Eurodollar Lending Office
565 Fifth Avenue
New York, New York 10017
Attention: Victoria McFadden, AVP
Telephone: (212) 450-0876
Telecopy: (212) 479-2087
 
   
 
  With a copy to:
 
  Bank of Scotland, Houston Office
One City Centre
1021 Main Street, Suite 1370
Houston, Texas 77002
Attention: Richard Butler
Telephone: (713) 650-0609
Telecopy: (713) 651-9714
 
   
 
  Domestic Lending Office
Same as Eurodollar Lending Office

Schedule II

 



--------------------------------------------------------------------------------



 



Schedule 4.01 -
Subsidiaries

     
Borrower:
  Crusader Energy Group Inc. f/k/a Westside Energy Corporation
 
   
Subsidiaries:
  Crusader Management Corporation
 
  Crusader Energy Group, LLC
 
  Hawk Energy Fund I, LLC
 
  Knight Energy Group, LLC
 
  Knight Energy Group II, LLC
 
  Knight Energy Management, LLC
 
  RCH Upland Acquisition, LLC
 
  Westside Energy Production Company, LP
 
  Westside Energy GP, L.L.C.
 
  Westside Energy Operating Company, LP

Schedule 4.01

 



--------------------------------------------------------------------------------



 



Schedule 4.05 -
Existing Debt
Debt under the Subordinated Loan Documents.
Schedule 4.05

 



--------------------------------------------------------------------------------



 



Schedule 4.20 -
Hedging Agreements
See attached.
Schedule 4.20

 



--------------------------------------------------------------------------------



 



Schedule 4.21 -
Material Agreements

1.   Loan Documents   2.   Subordinated Loan Documents

Schedule 4.21

 



--------------------------------------------------------------------------------



 



Schedule 5.12 –
Post-Closing Requirements

              Post-Closing Requirement   Deadline for Completion
1.
  Borrower shall obtain Lien releases (mortgage releases, UCC-3 terminations,
and otherwise) with respect to all Liens and Lien filings (other than Permitted
Liens) discovered in post-closing lien searches performed by Administrative
Agent.   30 days after the Effective Date or such later date as Administrative
Agent shall approve, in its sole discretion.
 
       
2.
  The Borrower shall obtain and deliver to the Administrative Agent originals of
each of the following documents:   2 Business Days after the Effective Date or
such later date as Administrative Agent shall approve, in its sole discretion.
 
       
 
 
a.     Secretary’s Certificate of the Borrower;
   
 
       
 
 
b.     Payoff Letter among Spindrift Partners, L.P., Westside Energy Production
Company, LP, and Westside Energy Operating Company, LP;
   
 
       
 
 
c.     Full Release of Liens and Security Interests by Spindrift Partners, L.P.;
   
 
       
 
 
d.     Letter Agreement between KeyBank National Association and Westside Energy
Production Company, LP; and
   
 
       
 
 
e.     Full Release of Liens and Security Interests by KeyBank National
Association.
   
 
       
2.
  The Borrower shall deliver to the Administrative Agent a certificate issued by
the Secretary of State of Kansas stating that Hawk Energy Fund I, LLC is in good
standing and qualified to do business in the state of Kansas.   15 days after
the Effective Date or such later date as Administrative Agent shall approve, in
its sole discretion.
 
       
3.
  The Borrower shall deliver to the Administrative Agent a certificate issued by
the Secretary of State of Kansas stating that Knight Energy Group, LLC is in
good standing and qualified to do business in the state of Kansas.   15 days
after the Effective Date or such later date as Administrative Agent shall
approve, in its sole discretion.

Schedule 5.12

 